 

Exhibit 10.1 

 



STOCK PURCHASE AGREEMENT

 

Dated as of March 13, 2019

 

By and Among

 

FC GLOBAL REALTY INCORPORATED

 

And

 

GADSDEN GROWTH PROPERTIES, INC.

 

 

 

 

STOCK PURCHASE AGREEMENT

TABLE OF CONTENTS

 



ARTICLE I.   PURCHASE AND ISSUANCE OF PARENT SECURITIES 2   Section 1.1   Stock
Issuance by Parent 2   Section 1.2   Consideration by Gadsden 2   Section 1.3  
Certain Adjustments 2   Section 1.4   Gadsden Specified Account 3 ARTICLE II.  
CLOSING 3   Section 2.1   Closing 3   Section 2.2   Deliveries 3   Section 2.3  
Provisions Regarding the OPCO Units 4   Section 2.4   Tax Characterizations 4
ARTICLE III.   REPRESENTATIONS AND WARRANTIES 4   Section 3.1   Representations
and Warranties of Gadsden 4   Section 3.2   Representations and Warranties of
Parent 19 ARTICLE IV.   COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE
STOCK TRANSACTION 32   Section 4.1   General Provisions 32   Section 4.2  
Specified Actions Not Permitted 32 ARTICLE V.   ADDITIONAL COVENANTS 38  
Section 5.1   Preparation of Transaction 8K; Gadsden Shareholder Meeting 38  
Section 5.2   Access to Information; Confidentiality and Confidentiality
Agreement 38   Section 5.3   Reasonable Efforts 39   Section 5.4   Transfer
Taxes 40   Section 5.5   Solicitation of Transactions 40   Section 5.6   Board
Actions 42   Section 5.7   Public Announcements 43   Section 5.8   Employee
Arrangements 43   Section 5.9   Indemnification; Directors’ and Officers’
Insurance 43   Section 5.10   Final Adjustment to Parent Shares issuable in
Stock Transaction 44   Section 5.11   Parent Board as of the Closing Date 47  
Section 5.12   Gadsden Board as of the Closing Date 47   Section 5.13  
Amendment to the Parent Charter 47   Section 5.14   Payment of Accrued Parent
Board Fees and Designation of Stock Transaction as Change of Control for
Employment Agreement 47 ARTICLE VI.   CONDITIONS PRECEDENT 48   Section 6.1  
Conditions to Each Party’s Obligation to Effect the Stock Transaction 48  
Section 6.2   Conditions to Obligations of Parent 48   Section 6.3   Conditions
to Obligations of Gadsden 49

 



i 

 

 



ARTICLE VII.   TERMINATION, AMENDMENT AND WAIVER 50   Section 7.1   Termination
50   Section 7.2   Break-Up Fees and Expenses 51   Section 7.3   Effect of
Termination 52   Section 7.4   Amendment 53   Section 7.5   Extension; Waiver 53
ARTICLE VIII.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES, INDEMNIFICATION 53  
Section 8.1   Post-Closing Remedies 53   Section 8.2   Mediation and Arbitration
54   Section 8.3   Parent Post Transaction Committee Expenses 58 ARTICLE IX.  
GENERAL PROVISIONS 59   Section 9.1   Notices 59   Section 9.2   Interpretation
59   Section 9.3   Specific Performance 60   Section 9.4   Counterparts 60  
Section 9.5   Entire Agreement; No Third-Party Beneficiaries 60   Section 9.6  
Governing Law 60   Section 9.7   Assignment 60   Section 9.8   Severability 61  
Section 9.9   Exhibits; Disclosure Letter 61   Section 9.10   Mutual Drafting 61
  Section 9.11   Jurisdiction; Venue 61   Section 9.12   Waiver of Trial by Jury
62 ARTICLE X.   CERTAIN DEFINITIONS 62   Section 10.1   Specified Capitalized
Terms 62   Section 10.2   Index of Other Defined Terms 65

 



ii 

 

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT is dated as of March 13, 2019 (this “Agreement”),
by and among FC Global Realty Incorporated, a Nevada corporation (“Parent”), and
Gadsden Growth Properties, Inc., a Maryland corporation (“Gadsden”).

 

RECITALS

 

A.           On November 8, 2018, Parent and Gadsden, and certain of their
affiliates, entered into an Agreement and Plan of Merger (as amended, the
“Merger Agreement”).

 

B.            The Merger Agreement contemplated the issuance of shares by Parent
that would be registered under the Securities Act of 1933, as amended (the
“Securities Act”), when the registration statement, Registration No. 333-228304
(as amended, the “Registration Statement”) for such offering was declared
effective under the Securities Act.

 

C.            The staff of the Securities and Exchange Commission (the “SEC”)
was furloughed due to the U.S. Federal Government shutdown which resulted, among
other things, that the review and expected timing for the Registration Statement
has been delayed to the extent that the transaction regarding the acquisition of
Parent by Gadsden requires additional amendments to the Registration Statement
and the timing for the consummation of the proposed merger under the Merger
Agreement (the “Merger”) is not certain.

 

D.            The parties to the Merger Agreement are terminating the Merger
Agreement and withdrawing the Registration Statement on the date hereof
concurrent with the parties entering into this Agreement.

 

E.            The Board of Directors of Parent and the Board of Directors of
Gadsden have each approved the acquisition by Parent of all of the general
partnership interests in OPCO (as defined below) and all of the Class A OPCO
Units in exchange for the Parent Securities (as defined below) pursuant to this
Agreement, which will result in the change of control of Parent (the “Stock
Transaction”), subject only to the approval of the shareholders of Gadsden.

 

E.            Promptly following the execution of this Agreement, Parent will
file with the SEC a Current Report of Parent on Form 8-K (the “Transaction 8K”)
which will provide a description of this Agreement, the Stock Transaction and
other matters required to be provided therein, a form of which has been reviewed
by Gadsden.

 



 1

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions hereof, and intending to be legally bound hereby, each of
Parent and Gadsden hereby agree as follows:

 

ARTICLE I.   PURCHASE AND ISSUANCE OF PARENT SECURITIES.

 

Section 1.1            Stock Issuance by Parent.

 

(a)            Securities Issued. Upon the terms and subject to the conditions
of this Agreement, at the Closing on the Closing Date, Parent shall issue the
following securities (collectively, the “Parent Securities”):

 

(i)        708,485,395 shares of the common stock, par value 0.01 per share
(“Parent Common Stock”), of which 278,178,750 shares of Parent Common Stock (the
“Holdback Shares”) will be held by Gadsden in a segregated account (the “Gadsden
Specified Account”) which shall be subject to release in accordance with
 Section 5.10 and 430,306,644 shares of Parent Common Stock will not be subject
to such Gadsden Specified Account.

 

(ii)       That number of shares of the Parent Series A Stock that is equal to
the number of Gadsden Series A Preferred Shares outstanding at the Closing Time,
which is expected to be 889,075 shares.

 

(iii)      That number of shares of the Parent Series B Stock that is equal to
the number of Gadsden Series B Preferred Shares outstanding at the Closing Time,
which is expected to be 11,788,994 shares.

 

(iv)     That number of shares of the Parent Series C Stock that is equal to the
number of Gadsden Series C Preferred Shares outstanding at the Closing Time,
which is expected to be 2,498,682 shares.

 

(b)            Status of Securities. When issued, each of the Parent Securities
shall be delivered to Gadsden and duly authorized, validly issued, fully paid
and nonassessable.

 

Section 1.2             Consideration by Gadsden.

 

In consideration for the securities of Parent issued pursuant to Section 1.1(a),
Gadsden shall transfer and assign to Parent, the following assets:

 

(i)              All of the Class A limited partnership interests in Gadsden
Growth Properties, L.P., a Delaware limited partnership (“OPCO”);

 

(ii)             All of the general partnership interests in OPCO.

 

Section 1.3             Certain Adjustments.

 

If Gadsden acquires any of the Scheduled Investments (as defined below) on or
prior to May 20, 2019 or such other date as may be agreed by Parent and the
Parent Post Transaction Committee and/or if there is otherwise a difference
between Contract NAV (as defined below) and Final Gadsden NAV (as defined
below), the adjustment provided in Section 5.10 shall be made.

 



 2

 

 

Section 1.4            Gadsden Specified Account.

 

The Holdback Shares shall be held by Gadsden and shall not be transferred,
assigned, hypothecated or otherwise alienated other than in accordance with
Section 5.10. The certificates representing the Holdback Shares shall have a
legend endorsed thereon as follows:

 

The shares of common stock represented by this certificate are subject to the
terms and provisions of the Stock Purchase Agreement dated as of March 13, 2019
(the “SPA”), by and among FC Global Realty Incorporated, a Nevada corporation,
and Gadsden Growth Properties, Inc. and may not be sold, transferred, assigned,
pledged, hypothecated or otherwise disposed of, in whole or in part, other than
in accordance with the SPA, including Section 5.10 of the SPA. A copy of the SPA
is available from the corporation without charge.”

 

The Holdback Shares that are not to be returned to Parent for cancellation in
accordance with Section 5.10 shall be released and held by Gadsden and the
restrictive legend endorsed on any certificate representing Holdback Shares
shall be promptly removed by Parent upon the request of any holder of such
certificate without charge.

 

ARTICLE II. CLOSING

 

Section 2.1             Closing.

 

The closing of the Stock Transaction (the “Closing”) will take place at 10:00
a.m, local time, as promptly as practicable, but in no event earlier than the
later to occur of (a) March 31, 2019, or (b) the third (3rd) Business Day after
the satisfaction or waiver of all of the conditions (other than those conditions
that by their nature are to be satisfied by actions taken at Closing, but
subject to the fulfillment or waiver of those conditions) set forth in Article
VI (the “Closing Date”), at the offices of Allegaert Berger & Vogel LLP, 111
Broadway, 20th Floor, New York, New York 10006, unless another date or place is
agreed to in writing by the parties. The date and time of the Closing is
referred to in this Agreement as the “Closing Time”.

 

Section 2.2             Deliveries.

 

(a)            At the Closing, Parent shall deliver to Gadsden the following:

 

(i)              The certificate or certificates representing each of the Parent
Securities to be delivered to Gadsden;

 

(ii)             A certificate that is duly signed by the Secretary of Parent
certifying, solely in such capacity, to the attached articles of incorporation
and bylaws of Parent and such other matters as reasonably requested by Gadsden
that are customary for such certificates;

 



 3

 

 

(iii)      Such other documents, instruments and agreements that are a condition
to the closing as provided in this Agreement to be delivered by or on behalf of
Parent.

 

(b)            At the Closing, Gadsden shall deliver to Parent the following:

 

(i)              A transfer and assignment of all of the general partnership
interests in OPCO and all of the Class A OPCO Units from Gadsden to Parent or
its designated Subsidiary;

 

(ii)             A certificate that is duly signed by the Secretary of Gadsden
certifying, solely in such capacity, to the attached articles of incorporation
and bylaws of Gadsden and such other matters as reasonably requested by Parent
that are customary for such certificates;

 

(iii)            Such other documents, instruments and agreements that are a
condition to the closing as provided in this Agreement to be delivered by or on
behalf of Gadsden.

 

Section 2.3             Provisions Regarding the OPCO Units.

 

At the Closing, Gadsden shall cause the limited partnership agreement of OPCO
(the “OPCO Agreement”) in effect as of immediately prior to the Closing Time to
be amended so that the shares of common stock that may be issued upon the
exchange of the Class B limited partnership interests in OPCO (the “Class B OPCO
Units”) will refer to Parent Common Stock (with the appropriate changes to
reflect the Common Share Ratio) and to transfer the Class A limited partnership
interests in OPCO (the “Class A OPCO Units”) from Gadsden to Parent.

 

Section 2.4            Tax Characterizations.

 

Parent and Gadsden intend that, for U.S. federal income tax purposes, the Stock
Transaction will qualify as a tax-free “reorganization” within the meaning of
Section 368(a)(1)(A) of the Code.

 

ARTICLE III.REPRESENTATIONS AND WARRANTIES

 

Section 3.1            Representations and Warranties of Gadsden.

 

Except as set forth in (i) the Confidential Private Placement Memorandum
provided to Parent regarding the offering of the Gadsden Series C Preferred
Shares, and for information regarding Gadsden that is included in the
Registration Statement (except in each case for the risk factors section and any
forward looking statements contained in the Management’s Discussion & Analysis)
(collectively, the “Covered Gadsden Disclosure”), or (ii) the disclosure letter
delivered to Parent on the date of this Agreement (the “Gadsden Disclosure
Letter”), Gadsden represents and warrants to Parent as follows:

 

(a)            Organization, Standing and Power of Gadsden. Gadsden is a
corporation duly formed, validly existing and in good standing under the Laws of
the State of Maryland, and has all of the requisite corporate power, authority
and all necessary government approvals or licenses to own, lease, operate its
properties and to carry on its business as now being conducted. Gadsden is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of the business it is conducting, or the
ownership, operation or leasing of its properties or the management of
properties for others makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed or
in good standing would not, individually or in the aggregate, constitute a
Gadsden Material Adverse Effect. Each jurisdiction in which Gadsden is qualified
or licensed to do business under which it conducts business in any jurisdiction
is identified in Section 3.1(a) of the Gadsden Disclosure Letter. Gadsden has
heretofore made available to Parent complete and correct copies of Gadsden’s
Amended and Restated Articles of Incorporation (the “Gadsden Charter”), and
Gadsden’s Amended and Restated Bylaws, as amended through the date hereof (the
“Gadsden Bylaws”). The Gadsden Charter and the Gadsden Bylaws each are in full
force and effect.

 



 4

 

 

(b)       Gadsden Subsidiaries. Each Gadsden Subsidiary is duly organized,
validly existing and, as applicable, in good standing under the Laws of its
jurisdiction of formation, and has all of the requisite corporate, partnership,
limited liability company or other organizational power and authority and all
necessary government approvals and licenses to own, lease and operate its
properties and to carry on its business as now being conducted, except where the
failure to have such approvals or licenses would not, individually or in the
aggregate, constitute a Gadsden Material Adverse Effect. Each Gadsden Subsidiary
is duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership, operation or
leasing of its properties or the management of properties for others makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed or in good standing would not,
individually or in the aggregate, constitute a Gadsden Material Adverse Effect.
Section 3.1(b) of the Gadsden Disclosure Letter sets forth (A) each Gadsden
Subsidiary and its respective jurisdiction of formation, and (B) Gadsden’s
ownership equity interest in each Gadsden Subsidiary. All outstanding equity
interests in each Gadsden Subsidiary have been duly authorized and are validly
issued, fully paid and (except for general partnership interests) nonassessable,
or, in the case of Gadsden Subsidiaries other than as disclosed with respect to
the joint ventures listed on Section 3.1(b) of the Gadsden Disclosure Letter
(collectively, the “Joint Ventures”), any purchase options, call options,
preemptive rights, rights of first refusal, subscriptions or any similar rights,
and are owned by Gadsden and are so owned free and clear of all pledges, adverse
claims, liens, charges, encumbrances and security interests of any kind or
nature whatsoever (collectively, “Liens”), except as would not, individually or
in the aggregate, materially affect the ownership or operation of such
Subsidiary by Gadsden. Gadsden has heretofore made available to Parent complete
and correct copies of the charter, bylaws or other organizational documents of
each of the Gadsden Subsidiaries, each as amended to the date hereof, and each
is in full force and effect.

 

(c)            Capital Structure.

 

(i)              The authorized shares of capital stock of Gadsden and the
outstanding shares of such capital stock, as of the date of this Agreement, are
as provided in Section 3.1(c) of the Gadsden Disclosure Letter. The authorized
units of partnership interest of OPCO regardless of class or series (“OPCO
Units”) and the outstanding OPCO Units are as provided in Section 3.1(c) of the
Gadsden Disclosure Letter.

 



 5

 

 

(ii)             As of the date of this Agreement, there are no outstanding
options, warrants or other equity compensation awards (an “Award”) of Gadsden to
purchase Gadsden Common Shares or OPCO Units that are not included in the
amounts stated in the outstanding amounts in clause (i), above.

 

(iii)            As of the date of this Agreement, there are no issued and
outstanding or reserved for issuance that are not included in the amounts stated
in the outstanding amounts in clause (i) above, with respect to:

 

(A)       shares or other equity securities of Gadsden or OPCO;

 

(B)       restricted Gadsden Common Shares or OPCO Units or performance stock
awards relating to the equity interests of Gadsden or OPCO;

 

(C)       securities of Gadsden or any Gadsden Subsidiary convertible into or
exchangeable for stock or other equity securities of Gadsden or any Gadsden
Subsidiary; and

 

(D)       subscriptions, options, warrants, conversion rights, stock
appreciation rights, “phantom” stock, stock units, calls, claims, rights of
first refusal, rights (including preemptive rights), commitments, arrangements
or agreements (each, a “Convertible Right”) to which Gadsden or any Gadsden
Subsidiary is a party or by which it is bound in any case obligating Gadsden or
any Gadsden Subsidiary to issue, deliver, sell, purchase, redeem or acquire, or
cause to be issued, delivered, sold, purchased, redeemed or acquired, stock or
other equity securities of Gadsden or of any Gadsden Subsidiary, or obligating
Gadsden or any Gadsden Subsidiary to grant, extend or enter into any such
subscription, option, warrant, conversion right, stock appreciation right, call,
right, commitment, arrangement or agreement, except, in each case, as disclosed
in Section 3.1(c) of the Gadsden Disclosure Letter.

 

(iv)           All outstanding shares of Gadsden and OPCO Units are, and all
shares or OPCO Units reserved for issuance will be, upon issuance in accordance
with the terms specified in the instruments or agreements pursuant to which they
are issuable, duly authorized, validly issued, fully paid and nonassessable and
not subject to or issued in violation of, any preemptive right, purchase option,
call option, right of first refusal, subscription or any other similar right.

 

(v)            All dividends or distributions on securities of Gadsden or OPCO
or any material dividends or distributions on any securities of any Gadsden
Subsidiary (other than as disclosed in Section 3.1(c) of the Gadsden Disclosure
Letter with respect to the Joint Ventures and any wholly owned Gadsden
Subsidiaries) that have been declared or authorized prior to the date of this
Agreement have been paid in full, other than the dividends that accrue under the
Gadsden Series A Preferred Shares and the Gadsden Series C Preferred Shares.

 



 6

 

 

(vi)           As of the date of this Agreement, there are no outstanding Class
B OPCO Units other than as disclosed in Section 3.1(c) of the Gadsden Disclosure
Letter.

 

(vii)       Except for this Agreement and the OPCO Agreement, there are not any:

 

(A)       shareholder agreements, voting trusts, proxies or other agreements or
understandings relating to the voting of any shares of Gadsden or OPCO Units to
which Gadsden or any Gadsden Subsidiary is a party or by which it is bound; or

 

(B)       agreements or understandings relating to the sale or transfer
(including agreements imposing transfer restrictions) of any shares of Gadsden,
or OPCO Units to which Gadsden or any Gadsden Subsidiary is a party or by which
it is bound.

 

(viii)         No holder of securities in Gadsden or any Gadsden Subsidiary has
any right to have the offering or sale of such securities registered by Gadsden
or any Gadsden Subsidiary, as the case may be.

 

(d)           Authority; No Violations; Consents and Approval.

 

(i)              The Gadsden Board of Directors has approved and declared
advisable the Stock Transaction and the other transactions contemplated by this
Agreement and has directed that the Stock Transaction be submitted for
consideration at a special meeting of the holders of Gadsden capital stock who
are entitled to vote thereat (the “Gadsden Stockholder Meeting”). Gadsden has
all requisite corporate or partnership power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, subject to
receipt of the Gadsden Stockholder Approval. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate, or other organizational action on
the part of Gadsden and each applicable Gadsden Subsidiary, subject to receipt
of the Gadsden Stockholder Approval. This Agreement has been duly executed and
delivered by Gadsden, and subject, solely to receipt of the Gadsden Stockholder
Approval, and assuming due execution and delivery by Parent, constitutes legal,
valid and binding obligations of Gadsden, enforceable against Gadsden in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
applicability relating to or affecting creditors’ rights and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 



 7

 

 

(ii)            Subject to receipt of the Gadsden Stockholder Approval, the
execution and delivery of this Agreement by Gadsden does not, and the
consummation of the transactions contemplated hereby, and compliance with the
provisions hereof, will not, conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any material
obligation under, require the consent or approval of any third party under, any
provision of

 

(A)       the Gadsden Charter or the Gadsden Bylaws or any provision of the
comparable charter or organizational documents of any of the Gadsden
Subsidiaries,

 

(B)       any loan or credit agreement or note, or any bond, mortgage,
indenture, joint venture, lease, contract or other agreement, instrument,
permit, concession, franchise or license applicable to Gadsden or any of the
Gadsden Subsidiaries, or to which their respective properties or assets are
bound or any guarantee by Gadsden or any of the Gadsden Subsidiaries of any of
the foregoing, or

 

(C)       assuming the consents, approvals, authorizations or permits and
filings or notifications referred to in Section 3.1(d)(iii) are duly and timely
obtained or made and the Gadsden Stockholder Approval has been obtained, any Law
or Order applicable to or binding upon Gadsden or any of the Gadsden
Subsidiaries, or any of their respective properties or assets, other than as may
arise in connection with the financing of the transactions contemplated by this
Agreement, except in the case of clauses (B) and (C), any of the foregoing that,
individually or in the aggregate, would not constitute a Gadsden Material
Adverse Effect.

 

(iii)       No consent, approval, Order or authorization of, or registration,
declaration or filing with, notice to or permit from, any Governmental Entity,
is required by or on behalf of Gadsden or any of the Gadsden Subsidiaries in
connection with the execution and delivery of this Agreement by Gadsden or the
consummation by Gadsden of the transactions contemplated by this Agreement,
except for any such other consent, approval, Order, authorization, registration,
declaration, filing or permit that the failure to obtain or make, individually
or in the aggregate, would not reasonably be expected to materially impair or
delay the ability of any of Gadsden or OPCO to perform its obligations hereunder
or prevent the consummation by them of any of the transactions contemplated
hereby.

 

(e)            Disclosure Documents; Financial Statements.

 

(i)              Gadsden has made available to Parent, a true and complete copy
of each solicitation document provided to investors in connection with its
issuance of the Gadsden Series C Preferred Shares.

 

(ii)             Neither Gadsden nor any Gadsden Subsidiary has any requirement
to file with SEC any registration statement under the Securities, or any
periodic or other reports under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than such statements in connection with Regulation D
promulgated under the Securities Act), and the rules and regulations of the SEC
thereunder).

 



 8

 

 

(iii)            The consolidated financial statements of Gadsden (including the
notes thereto) provided by Gadsden to Parent (including the audited consolidated
balance sheet of Gadsden as of December 31, 2017 (the “Gadsden Balance Sheet”)
and the unaudited consolidated statements of income for the nine months ended
September 30, 2018) complied as to form in all material respects with the
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with accounting
principles generally accepted in the U.S., as in effect at such time (“GAAP”)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto, or, in the case of the unaudited statements, as
permitted by Rule 10-01 of Regulation S-X of the SEC) and fairly present, in
accordance with applicable requirements of GAAP and the applicable rules and
regulations of the SEC (subject, in the case of the unaudited statements, to
normal, recurring adjustments, none of which are material), in each case, as in
effect at such time, the assets, liabilities and the consolidated financial
position of Gadsden and the Gadsden Subsidiaries, taken as a whole, as of their
respective dates and the consolidated results of operations and cash flows of
Gadsden and the Gadsden Subsidiaries taken as a whole, for the periods presented
therein. Each of Gadsden and OPCO is in compliance in all material respects with
the applicable provisions thereof and the rules and regulations promulgated
under Sarbanes-Oxley Act of 2002.

 

(iv)           As of the date of the Amendment No. 2 to the Registration
Statement filed on January 30, 2019, solely with respect to Gadsden and its
subsidiaries, such Registration Statement did not contain any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(f)             Absence of Certain Changes or Events. Since the date of the
Gadsden Balance Sheet, each of Gadsden and the Gadsden Subsidiaries have
conducted their business (x) only in the ordinary course consistent with past
practice, (y) or engaged transactions related to the Merger, including the
issuance to Parent of 1,000 Series A Preferred Units of Gadsden Roseville, LLC,
a Delaware limited liability company and Subsidiary of Gadsden (“Roseville”),
for a purchase price of $350,000 in accordance with an Amended and Restated
Limited Liability Company Agreement of Roseville that was entered into among
Roseville, Gadsden Realty Investments I, LLC, a wholly owned subsidiary of
Gadsden, and Parent, and (z) and there has not been:

 

(i)             a Gadsden Material Adverse Effect;

 

(ii)            any declaration, setting aside for payment or payment of any
dividend or other distribution (whether in cash, stock or property) with respect
to any of the Gadsden Common Shares other than as described in Section 3.1(f) of
the Gadsden Disclosure Letter;

 

(iii)           any amendment of any material term of any outstanding security
of Gadsden or any Gadsden Subsidiary;

 



 9

 

 

(iv)           any repurchase, redemption or other acquisition by Gadsden or any
Gadsden Subsidiary of any outstanding shares, stock or other securities of, or
other ownership interests in, Gadsden or any Gadsden Subsidiary;

 

(v)            any change in any method or practice of financial accounting by
Gadsden or any Gadsden Subsidiary; or

 

(vi)           any incurrence, assumption or guarantee by Gadsden or any Gadsden
Subsidiary of any indebtedness for borrowed money other than incurrences,
assumptions or guarantees that would have been permitted if incurred subsequent
to the date of this Agreement in accordance with Section 4.2 and other that
mortgage loan, mezzanine loan and related indebtedness with respect to real
property investments.

 

(g)            No Undisclosed Material Liabilities. Except as disclosed in the
Gadsden balance sheet as of December 31, 2018 provided to Parent, there are no
Liabilities of Gadsden or any of the Gadsden Subsidiaries, whether accrued,
contingent, absolute or determined other than: (i) Liabilities reflected in the
financial statements (including the notes thereto), or (ii) Liabilities incurred
in the ordinary course of business consistent with past practice since the date
of the Gadsden Balance Sheet and as would not, individually or in the aggregate,
constitute a Gadsden Material Adverse Effect and Liabilities incurred as
described in Section 3.1(g) of the Gadsden Disclosure Letter, or (iii)
Liabilities that are disclosed in the Registration Statement, as amended.

 

(h)            No Default. Neither Gadsden nor any of the Gadsden Subsidiaries
is or has been in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation) of

 

(i)             any material term, condition or provision of the Gadsden Charter
or the Gadsden Bylaws or the comparable charter or organizational documents of
any of the Gadsden Subsidiaries,

 

(ii)            any term, condition or provision of any loan or credit agreement
or any note, bond, mortgage, indenture, lease or other agreement, instrument,
permit, concession, franchise or license to which Gadsden or any of the Gadsden
Subsidiaries is now a party or by which Gadsden or any of the Gadsden
Subsidiaries or any of their respective properties or assets is bound, or

 

(iii)           any Law or Order applicable to or binding upon Gadsden or any of
the Gadsden Subsidiaries or any of their respective properties or assets,
except, in the case of clauses (i) (with respect to Gadsden Subsidiaries that
constitute Joint Ventures as disclosed in Section 3.1(c) of the Gadsden
Disclosure Letter or Section 3.1(h) of the Gadsden Disclosure Letter), (ii) and
(iii), for defaults or violations that, individually or in the aggregate, have
not constituted, and would not constitute, a Gadsden Material Adverse Effect.

 

(i)             Compliance with Applicable Laws. Gadsden and the Gadsden
Subsidiaries hold all permits, licenses, certificates, registrations, variances,
exemptions, Orders, franchises and approvals of all Governmental Entities
necessary or required by any applicable Law or Order for the lawful conduct of
their respective businesses (the “Gadsden Permits”), except where the failure so
to hold, individually or in the aggregate, does not constitute and would not
reasonably be expected to result in a Gadsden Material Adverse Effect. Gadsden
and the Gadsden Subsidiaries are in compliance with the terms of the Gadsden
Permits, except where the failure to so comply, individually or in the
aggregate, does not constitute and would not reasonably be expected to result in
a Gadsden Material Adverse Effect. Except as would not, individually or in the
aggregate, constitute and would not reasonably be expected to result in a
Gadsden Material Adverse Effect, the businesses of Gadsden and the Gadsden
Subsidiaries are not being and have not been conducted in violation of any Law
or Order. No investigation or review by any Governmental Entity with respect to
Gadsden or any of the Gadsden Subsidiaries is pending or, to the Knowledge of
Gadsden, is overtly threatened, other than those the outcome of which,
individually or in the aggregate, would not constitute a Gadsden Material
Adverse Effect.

 



 10

 

 

(j)             Litigation. There is no litigation, arbitration, claim,
investigation, suit, action or proceeding pending or, to the Knowledge of
Gadsden, overtly threatened against or affecting Gadsden or any Gadsden
Subsidiary or any of their respective property or assets that, individually or
in the aggregate, constitutes or would reasonably be expected to result in a
Gadsden Material Adverse Effect, nor is there any such litigation, arbitration,
claim, investigation, suit, action or proceeding or any Order outstanding
against Gadsden or any Gadsden Subsidiary or any of their respective properties
or assets which in any manner challenges or seeks to prevent or enjoin, alter or
materially delay the Stock Transaction, it being acknowledged that there is no
representation and warranty under this Section 3.1(j) with respect to the
litigations described in Section 3.1(j) of the Gadsden Disclosure Letter.

 

(k)            Taxes. Except as disclosed on Section 3.1(k) of the Gadsden
Disclosure Letter or as would not, individually or in the aggregate, have a
Gadsden Material Adverse Effect:

 

(i)              (A) Gadsden and each Gadsden Subsidiary has timely filed or has
had timely filed on its behalf (taking into account extensions) all Tax Returns
required to be filed by it or on its behalf, and all such Tax Returns were, at
the time filed and continue to be (after giving effect to amendments thereto),
true, correct and complete; (B) Gadsden and each Gadsden Subsidiary has paid (or
Gadsden has paid on behalf of such Gadsden Subsidiary) all Taxes required to be
paid by it (in each case of clause (A) or (B), except with respect to matters
for which appropriate reserves have been established in accordance with GAAP);
(C) as of the date hereof, there are no audits, examinations or other
proceedings relating to any Taxes of Gadsden or any Gadsden Subsidiary pending
or, to the Knowledge of Gadsden, overtly threatened; (D) all deficiencies
asserted or assessments made with respect to Gadsden or any of the Gadsden
Subsidiaries as a result of any examination by the Internal Revenue Service or
any other taxing authority have been paid in full; (E) no requests for waivers
of the time to assess any Taxes against Gadsden or any Gadsden Subsidiary have
been granted and remain in effect; (F) there are no Liens for any material Taxes
on any assets of Gadsden or any Gadsden Subsidiary other than Liens for Taxes
not yet due or payable or which are being contested in good faith through
appropriate proceedings; (G) to the Knowledge of Gadsden, no claim has been made
by a taxing authority in a jurisdiction in which income Tax Returns are not
filed by or on behalf of Gadsden or any Gadsden Subsidiary that Gadsden or any
such Gadsden Subsidiary is or may be subject to income taxation by that
jurisdiction; and (H) all material Taxes required to be withheld in connection
with amounts paid or owing to any employee, creditor, shareholder or other third
party have been timely withheld and, to the extent required prior to the date
hereof, have been paid to the relevant Tax authority.

 



 11

 

 

(ii)             Neither Gadsden nor any Gadsden Subsidiary is a party to (A)
any Tax allocation or sharing agreement other than any agreement solely between
Gadsden and any Gadsden Subsidiary or (B) any Tax Protection Agreement.

 

(iii)            Neither Gadsden nor any Gadsden Subsidiary has any liability
for Taxes of any Person other than Gadsden and the Gadsden Subsidiaries under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign Law), as a transferee or successor.

 

(iv)           Neither Gadsden nor any Gadsden Subsidiary has participated in a
“listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2).

 

(v)            Each Gadsden Subsidiary that is a partnership, joint venture or
limited liability company has since the date it became a Subsidiary been
classified for U.S. federal income tax purposes as a partnership or disregarded
entity, as the case may be, and not as an association taxable as a corporation,
or as a “publicly traded partnership” within the meaning of Section 7704(b) of
the Code.

 

(vi)           Gadsden has not agreed or is required to make any adjustment
pursuant to Section 481(a) of the Code; (ii) knowledge that the Internal Revenue
Service has proposed any such adjustment or change in accounting method with
respect to Gadsden or any Gadsden Subsidiary, or (iii) an application pending
with any taxing authority requesting permission for any change in accounting
method.

 

(vii)          Neither Gadsden nor any Gadsden Subsidiary is a foreign person
within the meaning of Section 1445 of the Code.

 

(viii)         Neither Gadsden nor any Gadsden Subsidiary has in effect any tax
elections for federal income tax purposes under Sections 108, 168, 338, 441,
471, 1017, 1033, 1502 or 4977 of the Code with respect to Gadsden or any Gadsden
Subsidiary.

 

(ix)            There is no contract, agreement, plan or arrangement covering
any person that, individually or collectively, as a consequence of this
transaction could give rise to the payment of any amount that would not be
deductible by Gadsden or any Gadsden Subsidiary by reason of Section 280G of the
Code.

 

(x)             Neither Gadsden nor any of the Gadsden Subsidiaries (i) owns any
real property located in New York State, (ii) is the lessee of any such New York
real property, or (iii) owns any interest in real property that may subject any
of the parties to a transfer tax as a result of the transactions contemplated by
this Agreement.

 

(xi)            Neither the Gadsden nor any of the Gadsden Subsidiaries, owns an
interest in any (i) domestic international sales corporation, (ii) foreign sales
corporation, (iii) controlled foreign corporation, or (iv) passive foreign
investment company.

 



 12

 

 

(xii)       Neither Gadsden nor any of the Gadsden Subsidiaries is a party
(other than as an investor) to any industrial development bond.

 

(xiii)      Neither Gadsden nor any of the Gadsden Subsidiaries was a party to
any deferred intercompany transaction that will be restored (pursuant to the
Section 1502 regulations) and will result in income or loss to Gadsden or any
Gadsden Subsidiary due to the contemplated transaction.

 

(xiv)      During the previous two years neither Gadsden nor any Gadsden
Subsidiary has engaged in any exchange under which the gain realized on such
exchange was not recognized due to Section 1031 of the Code.

 

(xv)       Neither Gadsden nor any of the Gadsden Subsidiaries is entitled to
any (A) net operating loss carryforward, (B) investment tax credit carryforward,
(C) research and development tax credit carryforward, (iv) foreign tax credit
carryforward, or (v) any other tax credit carryforward after the Closing Date
which carryover resulted from a taxable period that ended on or before the
Closing Date.

 

(xvi)      All intercompany transactions transacted by Gadsden or any Gadsden
Subsidiary were conducted on an arm’s length basis and using fair market values.

 

(l)            Benefit Plans.

 

(i)          Section 3.1(l) of the Gadsden Disclosure Letter sets forth a true
and complete list of each material employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any current or former
employee, officer or director of Gadsden or any Gadsden Subsidiary or any
beneficiary or dependent thereof that is sponsored or maintained by Gadsden or
any Gadsden Subsidiary or to which Gadsden or any Gadsden Subsidiary contributes
or is obligated to contribute, whether or not written, including, without
limitation, any employee welfare benefit plan (within the meaning of Section
3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), any employee pension benefit plan (within the meaning of Section
3(2) of ERISA) (whether or not such plan is subject to ERISA) and any bonus,
incentive, deferred compensation, vacation, insurance, stock purchase, stock
option, equity or equity based plan or award, severance, employment, change of
control or fringe benefit plan, program or agreement, other than any
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and any
other plan, program or arrangement maintained by an entity other than Gadsden or
an Gadsden Subsidiary pursuant to the Gadsden Collective Bargaining Agreements
(collectively, the “Gadsden Employee Benefit Plans”).

 



 13

 

 

(ii)         (A) Each of the Gadsden Employee Benefit Plans has been operated
and administered in all material respects with applicable Law, including, but
not limited to, ERISA, the Code and, in each case, the regulations thereunder;
(B) each of the Gadsden Employee Benefit Plans intended to be “qualified”
(within the meaning of Section 401(a) of the Code) has received a favorable
determination letter from the Internal Revenue Service, or has pending an
application for such determination from the Internal Revenue Service with
respect to those provisions for which the remedial amendment period under
Section 401(b) of the Code has not expired, and Gadsden is not aware of any
reason why any such determination letter should be revoked; (C) no Gadsden
Employee Benefit Plan is subject to Title IV or Section 302 of ERISA or Section
412 or 4971 of the Code; (D) no Gadsden Employee Benefit Plan provides benefits,
including, without limitation, death or medical benefits (whether or not
insured), with respect to current or former employees or beneficiary or covered
dependent of an employee or former employee or directors of Gadsden or any
Gadsden Subsidiary beyond their retirement or other termination of service,
other than (1) coverage mandated by applicable Law or (2) death benefits or
retirement benefits under any “employee pension plan” (as such term is defined
in Section 3(2) of ERISA); (E) no Controlled Group Liability has been incurred
by Gadsden or any Gadsden Subsidiary that has not been satisfied in full, and no
condition exists that shall result in Gadsden or any Gadsden Subsidiary of
incurring any such liability that would be material to Gadsden; (F) all
contributions or other amounts payable by Gadsden or a Gadsden Subsidiary with
respect to each Gadsden Employee Benefit Plan in respect of current or prior
plan years have been paid or accrued in accordance with GAAP; (G) neither
Gadsden nor a Gadsden Subsidiary has engaged in a transaction in connection with
which Gadsden or a Gadsden Subsidiary reasonably could be subject to either a
material civil penalty assessed pursuant to Section 409 or 502(i) of ERISA or a
material Tax imposed pursuant to Section 4975 or 4976 of the Code; (H) there are
no pending, overtly threatened or anticipated claims (other than routine claims
for benefits) by, on behalf of or against any of the Gadsden Employee Benefit
Plans or any trusts related thereto plan which could reasonably be expected to
result in any material liability of Gadsden or any Gadsden Subsidiary; (I) since
January 1, 2018, neither Gadsden nor its Subsidiaries has agreed or otherwise
committed to, whether in writing or otherwise, increase or improve the
compensation, benefits or terms and conditions of employment or service of any
director, officer, employee or consultant other than as required under an
applicable Gadsden Employee Benefit Plan or pursuant to the terms of a Gadsden
Collective Bargaining Agreement; (J) except as indicated in Section 3.1(l) of
the Gadsden Disclosure, no Gadsden Employee Benefit Plans exists which could
result in the payment of material amount of money or any other property or
rights, or accelerate or provide any other material rights or benefits, or
require the payment of amounts or benefits that would not be deductible under
280G of the Code, to any current or former employee, director or consultant of
Gadsden or any Subsidiary that would not have been required but for the
transactions contemplated by this Agreement; and (K) each Gadsden Employee
Benefit Plan may be amended and terminated in accordance with its terms.

 

(m)          Labor Matters. Section 3.1(m) of the Gadsden Disclosure Letter sets
forth a list of each collective bargaining agreement to which Gadsden or a
Gadsden Subsidiary is a party with respect to employees of Gadsden and the
Gadsden Subsidiaries (collectively, the “Gadsden Collective Bargaining
Agreements”). With respect to employees of Gadsden and the Gadsden Subsidiaries,
except as would not, individually or in the aggregate, have an Gadsden Material
Adverse Effect, (i) Gadsden and each of the Gadsden Subsidiaries is in
compliance with the terms of the Gadsden Collective Bargaining Agreements; (ii)
except as set forth in Section 3.1(m) of the Gadsden Disclosure Letter, none of
Gadsden, any Subsidiary or any ERISA Affiliate has at any time since January 1,
2016 withdrawn in any complete or partial withdrawal from any “multiemployer
plan” as defined in Section 3 (37) of ERISA and, if Gadsden, its Subsidiaries
and each ERISA Affiliate were to, as of the date hereof, completely withdraw
from all multiemployer plans in which any of them participate, or to which any
of them otherwise have any obligation to contribute, neither Gadsden, any
Subsidiary nor any ERISA Affiliate would incur a withdrawal liability that would
result in a Gadsden Material Adverse Effect; and (iii) neither Gadsden nor any
Gadsden Subsidiary is the subject of a proceeding asserting it has committed an
unfair labor practice, nor, to the Knowledge of Gadsden, is any such proceeding
overtly threatened, nor is there any strike or other labor dispute by the
employees of Gadsden or any Gadsden Subsidiary pending or overtly threatened,
nor does Gadsden have Knowledge of any activity involving any employee of
Gadsden or any Gadsden Subsidiary seeking to certify an additional collective
bargaining unit or engaging in union organizational activity.

 



 14

 

 

(n)          Environmental Matters.

 

(i)          To the Knowledge of Gadsden, neither Gadsden nor any Gadsden
Subsidiary is in violation of any applicable Law or Order relating to pollution
or protection of public health and safety, the environment (including indoor or
ambient air, surface water, groundwater, land surface or subsurface) or natural
resources, including laws and regulations relating to the release or threatened
release of any pollutant, contaminant, waste or toxic substance, including
asbestos or any substance containing asbestos, polychlorinated biphenyls,
petroleum or petroleum products (including crude oil and any fraction thereof),
radon, mold, fungus and other hazardous biological materials (collectively,
“Hazardous Materials”) or to the manufacture, management, possession, presence,
generation, processing, distribution, use, treatment, storage, disposal,
transportation, abatement, removal, remediation or handling of, or exposure to,
Hazardous Materials (collectively, “Environmental Laws”), except for any
violation that, individually or in the aggregate, would not constitute a Gadsden
Material Adverse Effect; and

 

(ii)         To the Knowledge of Gadsden, neither Gadsden nor the Gadsden
Subsidiaries have received any written notice of, and there are no, pending
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to Hazardous Materials or any Environmental Law against or
affecting Gadsden or any of the Gadsden Subsidiaries or any of the Gadsden
Properties that have not been remedied or cured, and to the Knowledge of Gadsden
there is no basis therefor, in each case, except as would not, individually or
in the aggregate, have a Gadsden Material Adverse Effect.

 

(iii)        Neither Gadsden nor any Gadsden Subsidiary has entered into, agreed
to or is bound by any material consent decree or order or is a party to any
material judgment, decree or judicial order relating to compliance with
Environmental Laws or the investigation, sampling, monitoring, treatment,
remediation, removal or cleanup of Hazardous Materials.

 

(o)          Properties.

 

(i)          Section 3.1(o) of the Gadsden Disclosure Letter sets forth a
correct list of all real property owned or leased (as lessee) by OCPC or other
Gadsden Subsidiary (all such real property interests, together with all
buildings, structures and other improvements and fixtures located on or under
such real property and all easements, rights and other appurtenances to such
real property, are individually referred to herein as an “Gadsden Property” and
collectively referred to herein as the “Gadsden Properties”).

 



 15

 

 

(ii)         OPCO or other Gadsden Subsidiary owns fee simple title or leasehold
title (as applicable) to each of the Gadsden Properties, in each case, free and
clear of Liens, mortgages or deeds of trust, claims against title, charges that
are Liens, security interests or other encumbrances on title, rights of way,
restrictive covenants, declarations or reservations of an interest in title
(collectively, “Encumbrances”), except for the following: (A) Encumbrances set
forth Section 3.1(o) of the Gadsden Disclosure Letter or relating to debt
obligations reflected in the Company’s financial statements and the notes
thereto (including with respect to debt obligations which are not consolidated),
(B) Encumbrances that result from any statutory or other Liens for Taxes or
assessments that are not yet due or delinquent or the validity of which is being
contested in good faith by appropriate proceedings; (C) any Material Contracts
(only to the extent that the same encumbers or affects title to real property),
or leases to third parties for the occupation of portions of the Gadsden
Properties by such third parties in the ordinary course of the business of
Gadsden or OPCO, (D) Encumbrances imposed or promulgated by Law or any
Governmental Entity, including zoning regulations, (E) Encumbrances disclosed on
existing title policies made available to the Parent prior to the date hereof,
(F) any cashiers’, landlords’, workers’, mechanics’, carriers’, workmen’s,
repairmen’s and materialmen’s liens and other similar liens imposed by Law and
incurred in the ordinary course of business, and (G) any other Encumbrances,
limitations or title defects of any kind, if any, that, individually or in the
aggregate, would not constitute a Gadsden Material Adverse Effect.

 

(iii)        Gadsden and OPCO have made available to Parent all title insurance
policies with respect to the Gadsden Properties. To Gadsden’s Knowledge, no
material claim has been made under any such title insurance policy and each such
title insurance policy is in full force and effect as of the date hereof.

 

(iv)        No certificate, permit or license from any Governmental Entity
having jurisdiction over any of the Gadsden Properties or any agreement,
easement or other right that is necessary to permit the lawful use and operation
of the buildings and improvements on any of the Gadsden Properties or that is
necessary to permit the lawful use and operation of all parking areas,
driveways, roads and other means of egress and ingress to and from any of the
Gadsden Properties has not been obtained and is not in full force and effect,
and neither Gadsden nor any Gadsden Subsidiary has received written notice of
any threat of modification or cancellation of any such certificate, permit or
license, except for such notices, failures to obtain and to have in full force
and effect, which would not, individually or in the aggregate, constitute a
Gadsden Material Adverse Effect and

 

(v)         Neither Gadsden nor any Gadsden Subsidiary has received any written
notice to the effect that (A) any condemnation or rezoning proceedings are
pending or threatened with respect to any of the Gadsden Properties, or (B) any
zoning regulation or ordinance (including with respect to parking), board of
fire underwriters rules, building, fire, health or other Law, code, ordinance,
Order or regulation has been violated for any Gadsden Property, which in the
case of clauses (A) and (B) would, individually or in the aggregate, constitute
a Gadsden Material Adverse Effect.

 



 16

 

 

(vi)        Section 3.1(o) of the Gadsden Disclosure Letter lists as of the date
hereof each ground lease to which Gadsden or any Gadsden Subsidiary is party, as
lessee or lessor. Each such ground lease is in full force and effect and is
valid, binding and enforceable in accordance with its terms against the lessor
or lessee thereunder, as applicable, and, to the Knowledge of Gadsden, against
the other parties thereto, except as would not constitute, individually or in
the aggregate, a Gadsden Material Adverse Effect. Except as would not
constitute, individually or in the aggregate, a Gadsden Material Adverse Effect,
neither Gadsden nor any Gadsden Subsidiary, on the one hand, nor, to the
Knowledge of Gadsden, any other party, on the other hand, is in default under
any such ground lease which default is reasonably likely to result in a
termination of such ground lease. No purchase option has been exercised under
any of such ground lease, except purchase options whose exercise has been
evidenced by a written document as described in Section 3.1(o) of the Gadsden
Disclosure Letter. Gadsden and OPCO have made available to Parent a correct and
complete copy of each such ground lease and all material amendments thereto.

 

(vii)       Neither Gadsden nor any Gadsden Subsidiary is a party to any
agreement relating to the management of any of the Gadsden Properties by a party
other than Gadsden or any wholly-owned Gadsden Subsidiaries, except as disclosed
Section 3.1(o) of the Gadsden Disclosure Letter.

 

(viii)      Gadsden has made available to Parent true, correct and complete
copies of the leases that Gadsden and its Subsidiaries, taken as a whole, are
party to as a landlord or lessor with respect to each of the applicable Gadsden
Properties including all material amendments, modifications, supplements,
renewals, and extensions thereto, in each case as in effect on the date hereof
(the “Gadsden Leases”). Neither Gadsden nor any of the Gadsden Subsidiaries, nor
to the Knowledge of Gadsden, any tenant, has received written notification that
they are in default under any Gadsden Lease, except for defaults that would not,
individually or in the aggregate, constitute a Gadsden Material Adverse Effect.

 

(p)           Insurance. Gadsden or OPCO maintains insurance coverage with
reputable insurers, or maintains self-insurance practices, in such amounts and
covering such risks which in its good faith judgment are reasonable for the
business of Gadsden and the Gadsden Subsidiaries (taking into account the cost
and availability of such insurance). There is no claim by Gadsden or any Gadsden
Subsidiary pending under any such policies which (i) has been denied or disputed
by the insurer and (ii) would constitute, individually or in the aggregate, a
Gadsden Material Adverse Effect.

 

(q)           Votes Required. The affirmative vote of two-thirds of all the
votes entitled to be cast by the holders of Gadsden Common Shares, Gadsden
Series A Preferred Shares and the Gadsden Series C Preferred Shares, voting as a
single class on an as-converted basis (the “Gadsden Stockholder Approval”), are
the only votes or consents required of the holders of any class or series of the
Gadsden Common Shares or other securities of or equity interests in Gadsden
required to approve this Agreement and to approve and consummate the Stock
Transaction.

 



 17

 

 

(r)            Brokers. Except for the fees and expenses payable to National
Securities Corporation, no broker, investment banker or other Person is entitled
to any brokers’, finders’ or other similar finder’s fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Gadsden, any Gadsden Subsidiary or any
Affiliate thereof. Gadsden has made available to Parent prior to the date of
this Agreement true and complete copies of any agreement under which National
Securities Corporation would be entitled to receive any payments in connection
with this Agreement or the transactions contemplated hereby.

 

(s)           Material Contracts.

 

(i)          All of the Material Contracts of Gadsden as in effect as of the
date hereof are listed in Section 3.1(s) of the Gadsden Disclosure Letter or in
a Covered Gadsden Disclosure. Gadsden has, prior to the date hereof, made
available to Parent true and complete copies of each Material Contract as in
effect as of the date hereof. All Material Contracts are valid, binding and
enforceable and in full force and effect with respect to Gadsden and the Gadsden
Subsidiaries, and to the Knowledge of Gadsden, with respect to each other party
to any such Material Contract, except where such failure to be so valid, binding
and enforceable and in full force and effect do not and would not, individually
or in the aggregate, constitute a Gadsden Material Adverse Effect, and except,
in each case, to the extent that enforcement of rights and remedies created by
any Material Contracts are subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general application
related to or affecting creditors’ rights and to general equity principles.

 

(ii)         Except as set forth in Section 3.1(s) of the Gadsden Disclosure
Letter, (A) neither Gadsden nor any Gadsden Subsidiary is in violation of or in
default under (nor does there exist any condition which upon the passage of time
or the giving of notice or both would cause such a violation of or default
under) any Material Contract to which it is a party or by which it or any of its
properties or assets is bound and (B) to the Knowledge of Gadsden, as of the
date hereof, there are no such violations or defaults (nor does there exist any
condition which upon the passage of time or the giving of notice or both would
cause such a violation or default) by any third party to any Material Contract,
except, in either the case of clause (A) or (B), for those violations or
defaults that, individually or in the aggregate, would not constitute a Gadsden
Material Adverse Effect.

 

(iii)        Section 3.1(s) of the Gadsden Disclosure Letter lists all
agreements (other than agreements with respect to the Joint Ventures, and leases
or subleases which contain options to purchase) entered into by Gadsden or any
Gadsden Subsidiary as of the date hereof providing for the sale of, or option to
sell, any Gadsden Properties or any material interest therein or the purchase
of, or option to purchase, by Gadsden or any Gadsden Subsidiary, on the one
hand, or the other party thereto, on the other hand, any real estate or material
interest therein not yet consummated as of the date hereof that is not otherwise
described in a Covered Gadsden Disclosure.

 



 18

 

 

(t)            Inapplicability of Takeover Statutes; Certain Charter and Bylaw
Provisions. Gadsden has taken all appropriate and necessary actions to exempt
the Stock Transaction, this Agreement and the other transactions contemplated
thereby from the restrictions of any applicable provision of Subtitles 6 and 7
of Title 3 of the MGCL, as applicable to a Maryland corporation, and Title 8
(collectively, the “Takeover Statute”). No other “control share acquisition”,
“fair price”, “moratorium” or other antitakeover Laws apply to the Stock
Transaction, this Agreement or the other transactions contemplated hereby.
Gadsden and the Gadsden Board of Directors have taken all appropriate and
necessary actions to cause the Stock Transaction, this Agreement and the other
transactions contemplated hereby to comply with or be exempted from any
provision contained in the Gadsden Charter, Gadsden Bylaws or in the comparable
organizational document of any Gadsden Subsidiary that would otherwise impose
any limitations on ownership of Gadsden Common Shares as set forth in the
Gadsden Charter, including the ownership limit set forth in the Gadsden Charter
inapplicable to the Stock Transaction, the execution of and performance of the
this Agreement and the transactions contemplated hereby

 

(u)           Information Supplied. The information supplied (or to be supplied)
by Gadsden or any Gadsden Subsidiary for inclusion in the Transaction 8K, or any
amendment or supplement thereto, shall not, on the date of any such filing or at
the Closing Time, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. For the avoidance of doubt, any information supplied in
writing by Parent for inclusion in the Transaction 8K shall not be considered to
have been supplied by Gadsden or any Gadsden Subsidiary for purposes of this
representation.

 

(v)           Investment Company Act of 1940. None of Gadsden or any Gadsden
Subsidiary is, or after giving effect to the transactions contemplated by this
Agreement will be, required to be registered as an investment company under the
Investment Company Act of 1940, as amended.

 

Section 3.2       Representations and Warranties of Parent.

 

Except as set forth in (i) Annual Report on Form 10-K for the fiscal year ended
December 31, 2017, as amended, Quarterly Reports on Form 10-Q for the periods
ended March 31, 2018, June 30, 2018 and September 30, 2018, any Current Report
on Form 8-K that was filed from and after September 30, 2018, or any proxy
statement that was filed from and after September 30, 2018, and in each case any
amendment thereto, filed by Parent with the SEC on or after January 1, 2018 and
prior to the date hereof, and except for the information that is included in the
Registration Statement that was filed by Parent and the amendments thereto
(except in each case for the risk factors section and any forward looking
statements contained in the Management’s Discussion & Analysis, which shall not
modify the representations and warranties in this Section 3.2) (the “Covered
Parent SEC Disclosure”), or (ii) the disclosure letter delivered to Gadsden on
the date of this Agreement (the “Parent Disclosure Letter”), Parent represents
and warranties to Gadsden as follows:

 

(a)           Organization, Standing and Power of Parent. Parent is duly formed,
validly existing and in good standing under the Laws of the State of Nevada and
has all of the requisite corporate power, authority and all necessary government
approvals or licenses to own, lease, operate its properties and to carry on its
business as now being conducted. Parent is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of the
business it is conducting, or the ownership, operation or leasing of its
properties or the management of properties for others makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed or in good standing would not, individually or in the
aggregate, constitute a Parent Material Adverse Effect. Parent has heretofore
made available to Gadsden complete and correct copies of the charter, bylaws or
other organizational documents of each of Parent and its Subsidiaries, each as
amended to the date hereof and each as in full force and effect.

 



 19

 

 

(b)           Subsidiaries. Except as disclosed in Section 3.2(b) of the Parent
Disclosure Letter, each Subsidiary of Parent is duly organized, validly existing
and, as applicable, in good standing under the Laws of its jurisdiction of
formation, and has all of the requisite corporate, partnership, limited
liability company or other organizational power and authority and all necessary
government approvals and licenses to own, lease and operate its properties and
to carry on its business as now being conducted, except where the failure to
have such approvals or licenses would not, individually or in the aggregate,
constitute a Parent Material Adverse Effect. Each Subsidiary of Parent is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership, operation or
leasing of its properties or the management of properties for others makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed or in good standing would not,
individually or in the aggregate, constitute a Parent Material Adverse Effect.
All outstanding equity interests in each Subsidiary of Parent have been duly
authorized and are validly issued, fully paid and (except for general
partnership interests) nonassessable, and are not subject to any preemptive
rights, purchase options, call options, rights of first refusal, subscriptions
or any similar rights and are owned by Parent and are so owned free and clear of
all Liens, except as would not, individually or in the aggregate, constitute a
Parent Material Adverse Effect.

 

(c)           Capital Structure. The authorized shares of capital stock of
Parent and the outstanding shares of such capital stock and the outstanding
awards to purchase Parent Common Stock, as of the date of this Agreement, are as
provided in Section 3.2(c) of the Disclosure Letter.

 

(i)          As of the date of this Agreement, except as disclosed in Section
3.2(c) of the Parent Disclosure Letter, there are no issued and outstanding or
reserved for issuance:

 

(A)         shares or other equity securities of Parent;

 

(B)          restricted shares of Parent Common Stock or performance stock
awards relating to the equity interests of Parent;

 

(C)          securities of Parent or any Parent Subsidiary convertible into or
exchangeable for stock or other equity securities of Parent or any Parent
Subsidiary; and

 



 20

 

 

(D)          Convertible Rights to which Parent or any Parent Subsidiary is a
party or by which it is bound in any case obligating Parent or any Parent
Subsidiary to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, stock or other equity
securities of Parent or of any Parent Subsidiary, or obligating Parent or any
Parent Subsidiary to grant, extend or enter into any such subscription, option,
warrant, conversion right, stock appreciation right, call, right, commitment,
arrangement or agreement.

 

(ii)         All outstanding shares of Parent are, and all shares reserved for
issuance will be, upon issuance in accordance with the terms specified in the
instruments or agreements pursuant to which they are issuable, duly authorized,
validly issued, fully paid and nonassessable and not subject to or issued in
violation of, any preemptive right, purchase option, call option, right of first
refusal, subscription or any other similar right.

 

(iii)        All dividends or distributions on securities of Parent or any
material dividends or distributions on any securities of any Parent Subsidiary
(other than any wholly owned Parent Subsidiaries) that have been declared or
authorized prior to the date of this Agreement have been paid in full, other
than accrued dividends on outstanding preferred stock of Parent.

 

(iv)        Except for this Agreement or as disclosed in Section 3.2(c) of the
Parent Disclosure Letter, there are not any:

 

(A)          shareholder agreements, voting trusts, proxies or other agreements
or understandings relating to the voting of any shares of Parent to which Parent
or any Parent Subsidiary is a party or by which it is bound or

 

(B)          agreements or understandings relating to the sale or transfer
(including agreements imposing transfer restrictions) of any shares of Parent or
any Parent Subsidiary is a party or by which it is bound.

 

(v)        Except as disclosed in Section 3.2(c) of the Parent Disclosure
Letter, no holder of securities in Parent or any Parent Subsidiary has any right
to have the offering or sale of such securities registered by Parent or any
Parent Subsidiary, as the case may be.

 

(d)          Authority; No Violations; Consents and Approval.

 

(i)          The Parent Board of Directors has approved and declared advisable
the Stock Transaction and the other transactions contemplated by this Agreement.
The Parent has all requisite corporate and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, subject to the
filing of designation of the Parent Securities. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate, or other organizational action
on the part of Parent. This Agreement has been duly executed and delivered by
Parent, and assuming due execution and delivery by Gadsden, constitutes legal,
valid and binding obligations of Parent, enforceable against Parent in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
applicability relating to or affecting creditors’ rights and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 



 21

 

 

(ii)         The execution and delivery of this Agreement by Parent does not,
and the consummation of the transactions contemplated hereby, and compliance
with the provisions hereof, will not, conflict with, or result in any violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any material
obligation under, require the consent or approval of any third party under, any
provision of

 

(A)          the Parent Charter or the Parent Bylaws or any provision of the
comparable charter or organizational documents of any Parent Subsidiary,

 

(B)          any loan or credit agreement or note, or any bond, mortgage,
indenture, joint venture, lease, contract or other agreement, instrument,
permit, concession, franchise or license applicable to Parent or any Parent
Subsidiary, or to which their respective properties or assets are bound or any
guarantee by Parent or any Parent Subsidiary of any of the foregoing, or

 

(C)          assuming the consents, approvals, authorizations or permits and
filings or notifications referred to in Section 3.2(d)(iii) are duly and timely
obtained or made and the Parent Stockholder Approval has been obtained, any Law
or Order applicable to or binding upon Parent or any Parent Subsidiary, or any
of their respective properties or assets, other than as may arise in connection
with Gadsden or any Gadsden Subsidiary financing of the transactions
contemplated by this Agreement, except in the case of clauses (B) and (C), any
of the foregoing that, individually or in the aggregate, would not constitute a
Parent Material Adverse Effect.

 

(iii)        No consent, approval, Order or authorization of, or registration,
declaration or filing with, notice to or permit from, any Governmental Entity,
is required by or on behalf of Parent or any Parent Subsidiary in connection
with the execution and delivery of this Agreement Parent or the consummation by
Parent of the transactions contemplated by this Agreement, except for:

 

(A)         the filing of the designation of the Parent Securities; or

 

(B)          any such other consent, approval, Order, authorization,
registration, declaration, filing or permit that the failure to obtain or make,
individually or in the aggregate, would not reasonably be expected to materially
impair or delay the ability of Parent to perform its obligations hereunder or
prevent the consummation by them of any of the transactions contemplated hereby.

 



 22

 

 

(e)           SEC Documents; Financial Statements. Parent has made available to
Gadsden (by public filing with the SEC or otherwise) a true and complete copy of
each report, schedule, registration statement, other statement (including proxy
statements) and information filed by Parent with the SEC since January 1, 2016
(the “Parent SEC Documents”), which are all the documents (other than
preliminary material) that Parent was required to file with the SEC since such
date pursuant to the federal securities Laws and the SEC rules and regulations
thereunder. As of their respective dates, the Parent SEC Documents complied in
all material respects with the requirements of the Securities Act, the
Sarbanes-Oxley Act of 2002 and the Exchange Act, as applicable, and the rules
and regulations of the SEC thereunder applicable to such Parent SEC Documents,
in each case, as in effect at such time, and none of the Parent SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, except
to the extent such statements have been modified or superseded by later Parent
SEC Documents filed and publicly available prior to the date of this Agreement.
No Parent Subsidiary is required (by contract or applicable Law) to make
periodic filings with the SEC. The consolidated financial statements of Parent
(including the notes thereto) included or incorporated by reference in the
Parent SEC Documents (including the audited consolidated balance sheet of Parent
as at December 31, 2017 (the “Parent Balance Sheet”) and the unaudited
consolidated statements of income for the six months ended June 30, 2018)
complied as to form in all material respects with the applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto,
or, in the case of the unaudited statements, as permitted by Rule 10-01 of
Regulation S-X of the SEC) and fairly present, in accordance with applicable
requirements of GAAP and the applicable rules and regulations of the SEC
(subject, in the case of the unaudited statements, to normal, recurring
adjustments, none of which are material), in each case, as in effect at such
time, the assets, Liabilities and the consolidated financial position of Parent
and its Subsidiaries, taken as a whole, as of their respective dates and the
consolidated results of operations and cash flows of Parent and its Subsidiaries
taken as a whole, for the periods presented therein. Since the enactment of the
Sarbanes-Oxley Act of 2002, Parent has been and is in compliance in all material
respects with the applicable provisions thereof and the rules and regulations
promulgated thereunder.

 

(f)            Information Supplied. The information supplied by Parent for
inclusion in the Registration Statement, or any amendment or supplement thereto,
did not, on the date such document was filed, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. For the avoidance of
doubt, any information supplied in writing by Gadsden for inclusion in the
Registration Statement or any amendment thereto shall not be considered to have
been supplied by Parent for purposes of this representation.

 

(g)           Absence of Certain Changes or Events. Since the date of the Parent
Balance Sheet, except as disclosed in the Covered Parent SEC Disclosure and
except for the purchase by Parent of 1,000 Series A Preferred Units Gadsden for
a purchase price of $350,000 in accordance with an Amended and Restated Limited
Liability Company Agreement of Roseville that was entered into among Roseville,
Gadsden Realty Investments I, LLC, a wholly owned subsidiary of Gadsden, and
Parent, each of Parent and the Parent Subsidiaries have conducted their business
only in the ordinary course and there has not been: (i) a Parent Material
Adverse Effect; (ii) any declaration, setting aside for payment or payment of
any dividend or other distribution; (iii) any amendment of any material term of
any outstanding security of Parent; (iv) any repurchase, redemption or other
acquisition by Parent or any Parent Subsidiary of any outstanding shares, stock
or other securities of, or other ownership interests in, Parent or any Parent
Subsidiary; or (v) any change in any method or practice of financial accounting
by Parent or any consolidated Parent Subsidiary other than any change after the
date of this Agreement permitted by Article IV.

 



 23

 

 

(h)           No Undisclosed Material Liabilities. Except as disclosed in the
Parent SEC Documents filed prior to the date hereof, there are no Liabilities of
Parent or any of the Parent Subsidiaries, whether accrued, contingent, absolute
or determined other than: (i) Liabilities reflected on the financial statements
(including the notes thereto), or (ii) Liabilities incurred in the ordinary
course of business consistent with past practice since the date of the Balance
Sheet as would not, individually or in the aggregate, constitute a Parent
Material Adverse Effect.

 

(i)            No Default. Neither Parent nor any of the Parent Subsidiaries is
or has been in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation) of
(i) any material term, condition or provision of Parent’s Amended and Restated
Articles of Incorporation (the “Parent Charter”) or Parent’s Amended and
Restated Bylaws (the “Parent Bylaws”) or the comparable charter or
organizational documents, of any Parent Subsidiaries, (ii) any term, condition
or provision of any loan or credit agreement or any note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license to which Parent or any of the Parent Subsidiaries is now a party or
by which Parent or any of the Parent Subsidiaries or any of their respective
properties or assets is bound, or (iii) any Law or Order applicable to or
binding upon Parent or any of the Parent Subsidiaries or any of their respective
properties or assets, except, in the case of clauses (ii) and (iii), for
defaults or violations that, individually or in the aggregate, have not
constituted, and would not constitute, a Parent Material Adverse Effect.

 

(j)          Compliance with Applicable Laws. Parent and the Parent Subsidiaries
hold all permits, licenses, certificates, registrations, variances, exemptions,
Orders, franchises and approvals of all Governmental Entities necessary or
required by any applicable Law or Order for the lawful conduct of their
respective businesses (the “Parent Permits”), except where the failure so to
hold, individually or in the aggregate, does not constitute and would not
reasonably be expected to result in a Parent Material Adverse Effect. Parent and
the Parent Subsidiaries are in compliance with the terms of the Parent Permits,
except where the failure to so comply, individually or in the aggregate, does
not constitute and would not reasonably be expected to result in a Parent
Material Adverse Effect. Except as would not, individually or in the aggregate,
constitute and would not reasonably be expected to result in a Parent Material
Adverse Effect, the businesses of Parent and the Parent Subsidiaries are not
being and have not been conducted in violation of any Law or Order. No
investigation or review by any Governmental Entity with respect to Parent or any
of the Parent Subsidiaries is pending or, to the Knowledge of Parent, is overtly
threatened, other than those the outcome of which, individually or in the
aggregate, would not constitute a Parent Material Adverse Effect.

 



 24

 

 

(k)           Litigation. Except as disclosed in the Covered Parent SEC
Disclosure or Section 3.2(k) of the Parent Disclosure Letter, there is no
litigation, arbitration, claim, investigation, suit, action or proceeding
pending or, to the Knowledge of Parent, overtly threatened against or affecting
Parent or any Parent Subsidiary or any of their respective property or assets
that, individually or in the aggregate, constitutes or would reasonably be
expected to result in a Parent Material Adverse Effect, nor is there any such
litigation, arbitration, claim, investigation, suit, action or proceeding or any
Order outstanding against Parent or any Parent Subsidiary or any of their
respective properties or assets which in any manner challenges or seeks to
prevent or enjoin, alter or materially delay the Stock Transaction, it being
acknowledged that there is no representation and warranty under this Section
3.2(k) with respect to the litigations disclosed in the Covered Parent SEC
Disclosure.

 

(l)            Taxes. Except as disclosed in Section 3.2(l) of the Parent
Disclosure Letter or as would not, individually or in the aggregate, have a
Parent Material Adverse Effect:

 

(i)         (A) Parent and each Parent Subsidiary has timely filed or has had
timely filed on its behalf (taking into account extensions) all Tax Returns
required to be filed by it or on its behalf, and all such Tax Returns were, at
the time filed and continue to be (after giving effect to amendments thereto),
true, correct and complete; (B) Parent and each Parent Subsidiary has paid (or
Parent has paid on behalf of such Parent Subsidiary) all Taxes required to be
paid by it (in each case of clause (A) or (B), except with respect to matters
for which appropriate reserves have been established in accordance with GAAP);
(C) as of the date hereof, there are no audits, examinations or other
proceedings relating to any Taxes of Parent or any Parent Subsidiary pending or,
to the Knowledge of Parent, overtly threatened; (D) all deficiencies asserted or
assessments made with respect to Parent or any of the Parent Subsidiaries as a
result of any examination by the Internal Revenue Service or any other taxing
authority have been paid in full; (E) no requests for waivers of the time to
assess any Taxes against Parent or any Parent Subsidiary have been granted and
remain in effect; (F) there are no Liens for any material Taxes on any assets of
Parent or any Parent Subsidiary other than Liens for Taxes not yet due or
payable or which are being contested in good faith through appropriate
proceedings; (G) to the Knowledge of Parent, no claim has been made by a taxing
authority in a jurisdiction in which income Tax Returns are not filed by or on
behalf of Parent or any Parent Subsidiary that Parent or any such Parent
Subsidiary is or may be subject to income taxation by that jurisdiction; and (H)
all material Taxes required to be withheld in connection with amounts paid or
owing to any employee, creditor, shareholder or other third party have been
timely withheld and, to the extent required prior to the date hereof, have been
paid to the relevant Tax authority.

 

(ii)        Neither Parent nor any Parent Subsidiary is a party to (A) any Tax
allocation or sharing agreement other than any agreement solely between Parent
and any Parent Subsidiary or (B) any Tax Protection Agreement.

 



 25

 

 

(iii)       Neither Parent nor any Parent Subsidiary has any liability for Taxes
of any Person other than Parent and the Parent Subsidiaries under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
Law), as a transferee or successor.

 

(iv)       Neither Parent nor any Parent Subsidiary has participated in a
“listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2).

 

(v)        Each Parent Subsidiary that is a partnership, joint venture or
limited liability company has since the date it became a Subsidiary been
classified for U.S. federal income tax purposes as a partnership or disregarded
entity, as the case may be, and not as an association taxable as a corporation,
or as a “publicly traded partnership” within the meaning of Section 7704(b) of
the Code.

 

(vi)       Neither Parent nor any Parent Subsidiary has (i) agreed to or is
required to make any adjustment pursuant to Section 481(a) of the Code; (ii)
knowledge that the Internal Revenue Service has proposed any such adjustment or
change in accounting method with respect to Parent or any Parent Subsidiary, or
(iii) an application pending with any taxing authority requesting permission for
any change in accounting method.

 

(vii)      Neither Parent nor any Parent Subsidiary is a foreign person within
the meaning of Section 1445 of the Code.

 

(viii)     Neither Parent nor any Parent Subsidiary has in effect any tax
elections for federal income tax purposes under Sections 108, 168, 338, 441,
471, 1017, 1033, 1502 or 4977 of the Code with respect to Parent or any Parent
Subsidiary.

 

(ix)        There is no contract, agreement, plan or arrangement covering any
person that, individually or collectively, as a consequence of this transaction
could give rise to the payment of any amount that would not be deductible by
Gadsden, Parent or any Parent Subsidiary by reason of Section 280G of the Code.

 

(x)         Neither Parent nor any of the Parent Subsidiaries (i) owns any real
property located in New York State, (ii) is the lessee of any such New York real
property, or (iii) owns any interest in real property that may subject any of
the parties to a transfer tax as a result of the transactions contemplated by
this Agreement.

 

(xi)        Neither the Parent nor any of the Parent Subsidiaries, owns an
interest in any (i) domestic international sales corporation, (ii) foreign sales
corporation, (iii) controlled foreign corporation, or (iv) passive foreign
investment company.

 

(xii)       Neither Parent nor any of the Parent Subsidiaries is a party (other
than as an investor) to any industrial development bond.

 

(xiii)      Neither Parent nor any of the Parent Subsidiaries was a party to any
deferred intercompany transaction that will be restored (pursuant to the Section
1502 of the regulations) and will result in income or loss to Parent or any
Parent Subsidiary due to the contemplated transaction.

 



 26

 

 

(xiv)      During the previous two years neither Parent nor any Parent
Subsidiary has engaged in any exchange under which the gain realized on such
exchange was not recognized due to Section 1031 of the Code.

 

(xv)       Neither Parent nor any of the Parent Subsidiaries is entitled to any
(A) net operating loss carryforward, (B) investment tax credit carryforward, (C)
research and development tax credit carryforward, (D) foreign tax credit
carryforward, or (E) any other tax credit carryforward after the Closing Date
which carryover resulted from a taxable period that ended on or before the
Closing Date.

 

(xvi)      All intercompany transactions transacted by Parent or any Parent
Subsidiary were conducted on an arm’s length basis and using fair market values.

 

(xvii)     The information with respect to Parent’s assets and operations that
was provided to Gadsden that was requested in connection with the analysis of
whether Parent would be able to qualify as a REIT under the Code is true and
correct in all material respects.

 

(m)          Benefit Plans.

 

(i)          Section 3.2(m) of the Parent Disclosure Letter sets forth a true
and complete list of each material employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any current or former
employee, officer or director of Parent or any Parent Subsidiary or any
beneficiary or dependent thereof that is sponsored or maintained by Parent or
any Parent Subsidiary or to which Parent or any Parent Subsidiary contributes or
is obligated to contribute, whether or not written, including, without
limitation, any employee welfare benefit plan (within the meaning of Section
3(1) of ERISA, any employee pension benefit plan (within the meaning of Section
3(2) of ERISA) (whether or not such plan is subject to ERISA) and any bonus,
incentive, deferred compensation, vacation, insurance, stock purchase, stock
option, equity or equity based plan or award, severance, employment, change of
control or fringe benefit plan, program or agreement, other than any
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and any
other plan, program or arrangement maintained by an entity other than Parent or
a Parent Subsidiary (collectively, the “Parent Employee Benefit Plans”).

 



 27

 

 

(ii)         (A) Each of the Parent Employee Benefit Plans has been operated and
administered in all material respects with applicable Law, including, but not
limited to, ERISA, the Code and, in each case, the regulations thereunder; (B)
each of the Parent Employee Benefit Plans intended to be “qualified” (within the
meaning of Section 401(a) of the Code) has received a favorable determination
letter from the Internal Revenue Service, or has pending an application for such
determination from the Internal Revenue Service with respect to those provisions
for which the remedial amendment period under Section 401(b) of the Code has not
expired, and Parent is not aware of any reason why any such determination letter
should be revoked; (C) no Parent Employee Benefit Plan is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code; (D) no Parent Employee
Benefit Plan provides benefits, including, without limitation, death or medical
benefits (whether or not insured), with respect to current or former employees
or beneficiary or covered dependent of an employee or former employee or
directors of Parent or any Parent Subsidiary beyond their retirement or other
termination of service, other than (1) coverage mandated by applicable Law or
(2) death benefits or retirement benefits under any “employee pension plan” (as
such term is defined in Section 3(2) of ERISA); (E) no Controlled Group
Liability has been incurred by Parent or any Parent Subsidiary that has not been
satisfied in full, and no condition exists that shall result in Parent or any
Parent Subsidiary of incurring any such liability that would be material to
Parent; (F) all contributions or other amounts payable by Parent or a Parent
Subsidiary with respect to each Parent Employee Benefit Plan in respect of
current or prior plan years have been paid or accrued in accordance with GAAP;
(G) neither Parent nor a Parent Subsidiary has engaged in a transaction in
connection with which Parent or a Parent Subsidiary reasonably could be subject
to either a material civil penalty assessed pursuant to Section 409 or 502(i) of
ERISA or a material Tax imposed pursuant to Section 4975 or 4976 of the Code;
(H) there are no pending, overtly threatened or anticipated claims (other than
routine claims for benefits) by, on behalf of or against any of the Parent
Employee Benefit Plans or any trusts related thereto plan which could reasonably
be expected to result in any material liability of Parent or any Parent
Subsidiary; (I) since January 1, 2018, neither Parent nor its Subsidiaries has
agreed or otherwise committed to, whether in writing or otherwise, increase or
improve the compensation, benefits or terms and conditions of employment or
service of any director, officer, employee or consultant other than as required
under an applicable Parent Employee Benefit Plan; (J) except as indicated in
Section 3.2(m) of the Parent Disclosure, no Parent Employee Benefit Plans exists
which could result in the payment of material amount of money or any other
property or rights, or accelerate or provide any other material rights or
benefits, or require the payment of amounts or benefits that would not be
deductible under 280G of the Code, to any current or former employee, director
or consultant of Parent or any Subsidiary that would not have been required but
for the transactions contemplated by this Agreement; and (K) each Parent
Employee Benefit Plan may be amended and terminated in accordance with its
terms.

 

(n)          Labor Matters. Neither Parent nor any Parent Subsidiary is a party
to any collective bargaining agreements with respect to employees of Parent and
the Parent Subsidiaries. With respect to employees of Parent and the Parent
Subsidiaries, except as would not, individually or in the aggregate, have a
Parent Material Adverse Effect, (i) none of Parent, any Subsidiary or any ERISA
Affiliate has at any time since January 1, 2016, withdrawn in any complete or
partial withdrawal from any “multiemployer plan” as defined in Section 3 (37) of
ERISA and, if Parent, its Subsidiaries and each ERISA Affiliate were to, as of
the date hereof, completely withdraw from all multiemployer plans in which any
of them participate, or to which any of them otherwise have any obligation to
contribute, neither Parent, any Subsidiary nor any ERISA Affiliate would incur a
withdrawal liability that would result in a Parent Material Adverse Effect; and
(ii) neither Parent nor any Parent Subsidiary is the subject of a proceeding
asserting it has committed an unfair labor practice, nor, to the Knowledge of
Parent, is any such proceeding overtly threatened, nor is there any strike or
other labor dispute by the employees of Parent or any Parent Subsidiary pending
or overtly threatened, nor does Parent have Knowledge of any activity involving
any employee of Parent or any Parent Subsidiary seeking to certify an a
collective bargaining unit or engaging in union organizational activity.

 



 28

 

 

(o)          Environmental Matters.

 

(i)          Neither Parent nor any Parent Subsidiary is in violation of any
applicable Law or Order relating to Environmental Laws, except for any violation
that, individually or in the aggregate, would not constitute a Parent Material
Adverse Effect; and

 

(ii)         To the Knowledge of Parent, neither Parent nor the Parent
Subsidiaries have received any written notice of, and there are no, pending
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to Hazardous Materials or any Environmental Law against or
affecting Parent or any of the Parent Subsidiaries or any of the Parent
Properties that have not been remedied or cured, and to the Knowledge of Parent
there is no basis therefor, in each case, except as would not, individually or
in the aggregate, have a Parent Material Adverse Effect.

 

(iii)        Neither Parent nor any Parent Subsidiary has entered into, agreed
to or is bound by any material consent decree or order or is a party to any
material judgment, decree or judicial order relating to compliance with
Environmental Laws or the investigation, sampling, monitoring, treatment,
remediation, removal or cleanup of Hazardous Materials.

 

(p)          Properties.

 

(i)          Section 3.2(p) of the Parent Disclosure Letter sets forth a correct
list of all real property owned or leased (as lessee) by Parent or a Parent
Subsidiary (all such real property interests, together with all buildings,
structures and other improvements and fixtures located on or under such real
property and all easements, rights and other appurtenances to such real
property, are individually referred to herein as an “Parent Property” and
collectively referred to herein as the “Parent Properties”).

 

(ii)         The Parent or Parent Subsidiary owns fee simple title or leasehold
title (as applicable) to each of the Parent Properties, in each case, free and
clear of Liens, or Encumbrances, except for the following: (A) Encumbrances set
forth Section 3.2(p) of the Parent Disclosure Letter or relating to debt
obligations reflected in the Company’s financial statements and the notes
thereto (including with respect to debt obligations which are not consolidated),
(B) Encumbrances that result from any statutory or other Liens for Taxes or
assessments that are not yet due or delinquent or the validity of which is being
contested in good faith by appropriate proceedings; (C) any Material Contracts
(only to the extent that the same encumbers or affects title to real property),
or leases to third parties for the occupation of portions of the Parent
Properties by such third parties in the ordinary course of the business of
Parent or any Parent Subsidiary, (D) Encumbrances imposed or promulgated by Law
or any Governmental Entity, including zoning regulations, (E) Encumbrances
disclosed on existing title policies made available to the Gadsden prior to the
date hereof, (F) any cashiers’, landlords’, workers’, mechanics’, carriers’,
workmen’s, repairmen’s and materialmen’s liens and other similar liens imposed
by Law and incurred in the ordinary course of business, and (G) any other
Encumbrances, limitations or title defects of any kind, if any, that,
individually or in the aggregate, would not constitute a Parent Material Adverse
Effect.

 



 29

 

 

(iii)        Parent has made available to Gadsden all title insurance policies
with respect to the Parent Properties that are set forth on Section 3.2(p) of
the Parent Disclosure Letter. To Parent’s Knowledge, no material claim has been
made under any such title insurance policy and each such title insurance policy
is in full force and effect as of the date hereof.

 

(iv)        No certificate, permit or license from any Governmental Entity
having jurisdiction over any of the Parent Properties or any agreement, easement
or other right that is necessary to permit the lawful use and operation of the
buildings and improvements on any of the Parent Properties or that is necessary
to permit the lawful use and operation of all parking areas, driveways, roads
and other means of egress and ingress to and from any of the Parent Properties
has not been obtained and is not in full force and effect, and neither Parent
nor any Parent Subsidiary has received written notice of any threat of
modification or cancellation of any such certificate, permit or license, except
for such notices, failures to obtain and to have in full force and effect, which
would not, individually or in the aggregate, constitute a Parent Material
Adverse Effect.

 

(v)        Neither Parent nor any Parent Subsidiary has received any written
notice to the effect that (A) any condemnation or rezoning proceedings are
pending or threatened with respect to any of the Parent Properties, or (B) any
zoning regulation or ordinance (including with respect to parking), board of
fire underwriters rules, building, fire, health or other Law, code, ordinance,
Order or regulation has been violated for any Parent Property, which in the case
of clauses (A) and (B) would, individually or in the aggregate, constitute a
Parent Material Adverse Effect.

 

(vi)        Section 3.2(p) of the Parent Disclosure Letter lists as of the date
hereof each ground lease to which Parent or any Parent Subsidiary is party, as
lessee or lessor. Each such ground lease is in full force and effect and is
valid, binding and enforceable in accordance with its terms against the lessor
or lessee thereunder, as applicable, and, to the Knowledge of Parent, against
the other parties thereto, except as would not constitute, individually or in
the aggregate, a Parent Material Adverse Effect. Except as would not constitute,
individually or in the aggregate, a Parent Material Adverse Effect, neither
Parent nor any Parent Subsidiary, on the one hand, nor, to the Knowledge of
Parent, any other party, on the other hand, is in default under any such ground
lease which default is reasonably likely to result in a termination of such
ground lease. No purchase option has been exercised under any of such ground
lease, except purchase options whose exercise has been evidenced by a written
document as described in Section 3.2(p) of the Parent Disclosure Letter. Parent
has made available to Gadsden a correct and complete copy of each such ground
lease and all material amendments thereto.

 



 30

 

 

(vii)          Neither Parent nor any Parent Subsidiary is a party to any
agreement relating to the management of any of the Parent Properties by a party
other than Parent or any wholly-owned Parent Subsidiaries, except as disclosed
Section 3.2(p) of the Parent Disclosure Letter.

 

(viii)         Parent has made available to Gadsden true, correct and complete
copies of the leases that Parent and its Subsidiaries, taken as a whole, are
party to as a landlord or lessor with respect to each of the applicable Parent
Properties including all material amendments, modifications, supplements,
renewals, and extensions thereto, in each case as in effect on the date hereof
(the “Parent Leases”). Neither Parent nor any of the Parent Subsidiaries, nor to
the Knowledge of Parent, any tenant, has received written notification that they
are in default under any Parent Lease, except for defaults that would not,
individually or in the aggregate, constitute a Parent Material Adverse Effect.

 

(q)           Insurance. Parent or its Subsidiaries maintains insurance coverage
with reputable insurers, or maintains self-insurance practices, in such amounts
and covering such risks which in its good faith judgment are reasonable for the
business of Parent and the Parent Subsidiaries (taking into account the cost and
availability of such insurance). There is no claim by Parent or any Parent
Subsidiary pending under any such policies which (i) has been denied or disputed
by the insurer and (ii) would constitute, individually or in the aggregate, a
Parent Material Adverse Effect.

 

(r)            Brokers. No broker, investment banker or other Person is entitled
to any brokers’, finders’ or other similar finder’s fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Parent, any Parent Subsidiary or any
Affiliate thereof.

 

(s)           Material Contracts.

 

(i)              All of the Material Contracts of Parent as in effect as of the
date hereof are listed in Section 3.2(s) of the Parent Disclosure Letter or in
the exhibit index set forth in a Covered Parent SEC Disclosure. Parent has,
prior to the date hereof, made available to Gadsden true and complete copies of
each Material Contract as in effect as of the date hereof. All Material
Contracts are valid, binding and enforceable and in full force and effect with
respect to Parent and the Parent Subsidiaries, and to the Knowledge of Parent,
with respect to each other party to any such Material Contract, except where
such failure to be so valid, binding and enforceable and in full force and
effect do not and would not, individually or in the aggregate, constitute a
Parent Material Adverse Effect, and except, in each case, to the extent that
enforcement of rights and remedies created by any Material Contracts are subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general application related to or affecting creditors’ rights
and to general equity principles.

 

(ii)             Except as set forth in Section 3.2(s) of the Parent Disclosure
Letter, (A) neither Parent nor any Parent Subsidiary is in violation of or in
default under (nor does there exist any condition which upon the passage of time
or the giving of notice or both would cause such a violation of or default
under) any Material Contract to which it is a party or by which it or any of its
properties or assets is bound and (B) to the Knowledge of Parent, as of the date
hereof, there are no such violations or defaults (nor does there exist any
condition which upon the passage of time or the giving of notice or both would
cause such a violation or default) by any third party to any Material Contract,
except, in either the case of clause (A) or (B), for those violations or
defaults that, individually or in the aggregate, would not constitute a Parent
Material Adverse Effect.

 

31 

 

 



 

(iii)            Section 3.2(s) of the Parent Disclosure Letter lists all
agreements (other than agreements with respect to leases or subleases which
contain options to purchase) entered into by Parent or any Parent Subsidiary as
of the date hereof providing for the sale of, or option to sell, any Parent
Properties or any material interest therein or the purchase of, or option to
purchase, by Parent or any Parent Subsidiary, on the one hand, or the other
party thereto, on the other hand, any real estate or material interest therein
not yet consummated as of the date hereof.

 

(t)            Inapplicability of Takeover Statutes. Parent has taken all
appropriate and necessary actions to exempt the Stock Transaction, this
Agreement and the other transactions contemplated thereby from the restrictions
of any applicable provision of a Takeover Statute. No other “control share
acquisition”, “fair price”, “moratorium” or other antitakeover Laws apply to the
Stock Transaction, this Agreement or the other transactions contemplated hereby.

 

(u)           Investment Company Act of 1940. None of Parent or any Parent
Subsidiary is, or after giving effect to the transactions contemplated by this
Agreement will be, required to be registered as an investment company under the
Investment Company Act of 1940, as amended.

 

(v)           Solvency. Immediately prior to the Closing Time, assuming that the
additional investment in Parent by a private fund under its current agreement
with such private fund is made, the fair value of the assets of the Parent
(determined on a consolidated basis), will exceed the debts and Liabilities as
determined in accordance with GAAP, of Parent, on a consolidated basis.

 

ARTICLE  IV.COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE STOCK
TRANSACTION

 

Section 4.1            General Provisions.

 

During the period from the date of this Agreement to the earlier of the
termination of this Agreement or the Closing Time, each of (x) Gadsden on the
one hand, and (y) Parent on the other, shall, and shall cause each of their
respective Subsidiaries to except as otherwise expressly contemplated by this
Agreement or to the extent consented to by the Parties in writing: (i) carry on
its businesses in the usual, regular and ordinary course substantially
consistent with past practice and (ii) to the extent consistent with the
foregoing clause (i), use its commercially reasonable efforts to maintain and
preserve intact in all material respects its current business organization,
goodwill, ongoing businesses and relationships with third parties, to keep
available the services of their present officers and employees. Notwithstanding
the foregoing, each of the Parties may, directly or indirectly, engage in any
Carve Out Activity.

 

32 

 

 



Section 4.2            Specified Actions Not Permitted.

 

(a)           Without limiting the generality of the foregoing, during the
period from the date of this Agreement to the earlier of the termination of this
Agreement or the Closing Time, except as required by applicable law, as
otherwise expressly provided or permitted by this Agreement, as set forth in
Section 4.2 of the Gadsden Disclosure Letter or the Parent Disclosure Letter, as
applicable, or a transaction that is a Carve Out Activity, and except to the
extent consented to by the Parties in writing (which consent shall not be
unreasonably withheld, delayed or conditioned), the Parties shall not and shall
not authorize or commit or agree to, and shall cause their respective
Subsidiaries not to (and not to authorize or commit or agree to):

 

(i)            Distributions:

 

(A)             declare, set aside for payment or pay any dividends on, or make
any other actual, constructive or deemed distributions (whether in cash, shares,
property or otherwise) in respect of, any of shares, stock or the partnership
interests, shares, stock or other equity interests in any Subsidiary that is not
directly or indirectly wholly owned by such Person, other than, in the case of
Gadsden, distributions that are required under the Articles Supplementary, as in
effect on the date of this Agreement, for the Gadsden Series A Preferred Shares
or the Gadsden Series C Preferred Shares and, in the case of Parent and in the
case of Gadsden, the accrual (but not the cash payment) of dividends as
contemplated by the certificate of designations for its outstanding series of
preferred stock,

 

(B)              split, combine or reclassify any shares, stock, partnership
interests or other equity interest or issue or authorize the issuance of any
securities in respect of, in lieu of or in substitution for shares of such
shares, stock, partnership interests or other equity interests, or

 



(C)              purchase, redeem or otherwise acquire any capital stock, other
equity interests or securities of such Person or the partnership interests,
stock, other equity interests or securities of any of its Subsidiaries or any
options, warrants or rights to acquire, or security convertible into, Gadsden
Common Shares, stock, other equity interest or securities of such Person or the
partnership interests, stock or other equity interests in any of its
Subsidiaries, except in each case to recover any such securities that have been
used as a deposit;

 

(ii)            Reclassifications:

 

(A)             classify or re-classify any unissued shares of stock, units,
interests, any other voting or redeemable securities or stock-based performance
units of such Person or any of its Subsidiaries,

 

(B)              other than Permitted Issuances, authorize for issuance, issue,
deliver, sell, or grant any shares of stock, units, interests, any other voting
or redeemable securities or stock-based performance units of such Person,

 



33



 

(C)             other than Permitted Issuances, authorize for issuance, issue,
deliver, sell, or grant any option or other right in respect of, any shares of
stock, units, interests, any other voting or redeemable securities, or
stock-based performance units of such Person or any securities convertible into,
or any rights, warrants or options to acquire, any such shares, units,
interests, voting securities or convertible or redeemable securities,

 

(D)             amend or waive any option to acquire any shares of the capital
stock or securities of such Person (except, with respect to clauses (A), (B) and
(C), (1) as required under the OPCO Agreement as presently in effect, in the
case of Gadsden, or (2) in connection with the exercise of Gadsden Awards or
vesting or settlement of any Gadsden Awards or awards of Parent Common Stock, or

 

(E)              amend the Gadsden Charter or the Gadsden Bylaws or the Parent
Charter or the Parent Bylaws, or any other comparable charter or organizational
documents of any Subsidiary of such Person;

 

(iii)          Sale or Dispositions:

 

(A)             merge, consolidate or enter into any other business combination
transaction with any Person,

 

(B)             acquire (by merger, consolidation or acquisition) any
corporation, partnership or other entity other than to acquire a property
investment consistent with the investment strategy of such Person,

 

(C)             purchase any equity interest in or all or substantially all of
the assets of, any Person or any division or business thereof, or

 

(D)             make, undertake or enter into any new commitments obligating
such Person, or any Subsidiary of such Person, to make, capital expenditures;
provided however, any such Person may make, capital expenditures pursuant to the
terms of contracts which have been executed prior to the date hereof and in
connection with amounts payable in respect of existing or future (1) tenant
improvements, (2) lease commissions, (3) obligations under leases, (4)
maintenance, repairs and amounts required as a result of extraordinary events or
emergencies (collectively, the “Permitted Expenditures”), and (5) in the case of
Gadsden, up to 110% of the total amounts set forth as capital expenditures or
development costs in the capital expenditure and development plan described in
Section 4.2 of the Gadsden Disclosure Letter (the “Capital Budget”);

 

(iv)            incur indebtedness (secured or unsecured), except for draws
under its existing line(s) of credit for purposes of:

 

(A)             funding expenditures pursuant to the Capital Budget and
Permitted Expenditures,

 

34 

 

 



(B)             funding other transactions permitted by this Article IV,

 

(C)             working capital purposes in the ordinary course (including to
the extent necessary to pay dividends permitted pursuant to Section 4.2, for
purposes of making payments to holders of any indebtedness and to pay any
transaction expenses incurred in connection with the Stock Transaction or the
transactions contemplated by this Agreement),

 

(D)            sell, mortgage, subject to Lien, (or, in the case of an
involuntary Lien, fail to take commercially reasonable action within forty-five
(45) days of the notice of creation thereof to attempt to have such Lien
removed), lease (other than leases (other than ground leases) as landlord or
sublessor in the ordinary course of business) or otherwise dispose of any of the
Gadsden Properties, including by the disposition or issuance of equity
securities in an entity that owns a Gadsden Property or a Parent Property (as
the case may be), except in each case: (A) made in the ordinary course of
business, or (B) pursuant to a binding sales contract in existence on the date
of this Agreement and set forth in Section 4.2 of the Gadsden Disclosure Letter
or Section 4.2 of the Parent Disclosure Letter,

 

(E)             assume or guarantee the indebtedness of another Person other
than a wholly owned Subsidiary of such Person, enter into any “keep well” or
other agreement to maintain any financial statement condition of another Person
other than a wholly owned Subsidiary of such Person, or enter into any
arrangement having the economic effect of any of the foregoing,

 

(F)             prepay, refinance or amend any existing indebtedness other than
refinancings of existing indebtedness at maturity on customary commercial terms,

 

(G)            make any loans, advances, capital contributions or investments in
any other Person (other than wholly-owned Subsidiaries),

 

(H)            other than in connection with the incurrence of indebtedness
permitted hereunder, pledge or otherwise encumber shares of capital stock or
securities in such Person or any Subsidiary of such Person,

 

(I)              modify, amend or change any existing Tax Protection Agreement
in a manner that would adversely affect such Person or any Subsidiary of such
Person, or enter into any new Tax Protection Agreement, or

 

(J)              except as required by Law or in the ordinary course of
business, make or change any material Tax election, change any annual Tax
accounting period, adopt or change any method of Tax accounting, or file any
amended Tax Return (in each case, except in the case of Gadsden to the extent
necessary or appropriate to elect to be taxed as a REIT or to preserve the
status of any Gadsden Subsidiary as a partnership, “qualified REIT subsidiary”
or “taxable REIT subsidiary” for U.S. federal income Tax purposes), if such
action would have an adverse effect on Parent or Gadsden that is material;

 

35 

 

 



(v)           Books and records; other actions:

 

(A)             fail to maintain its books and records in all material respects
in accordance with GAAP consistently applied,

 

(B)             change any of its methods, principles or practices of financial
accounting in effect, other than as required by GAAP,

 

(C)             settle or compromise any material claim, action, suit,
litigation, proceeding, arbitration, investigation, audit or controversy
relating to Taxes, other than settlements or compromises (1) relating to real
property Taxes or sales Taxes in an amount not to exceed $50,000, individually
or in the aggregate, or (2) that do not result in a Tax liability of such Person
or any Subsidiary of such Person that materially exceeds the amount reserved, in
accordance with GAAP, with respect to such claim, action, or other proceeding,
or

 

(D)             revalue in any material respect any of its assets, including
writing-off accounts receivable, except, in each of the foregoing cases, as may
be required by the SEC, applicable Law or GAAP (in which case, such Person shall
promptly inform the other Parties of such changes);

 

(vi)           Settle or compromise any material litigation, including any
shareholder derivative or class action claims other than settlements or
compromises for litigation providing solely for the payment of money damages
where the amount paid (after reduction by any insurance proceeds actually
received or appropriate credits are applied from self-insurance reserves) in
settlement or compromise does not exceed $50,000, which provide for a complete
release of such Person and each applicable Subsidiary of such Person of all
claims and which do not provide for any admission of liability by such Person or
any Subsidiary of such Person;

 

(vii)         Except as required by any employee benefit plan of such Person:

 

(A)            other than in connection with renewals of broad-based plans on
substantially equivalent terms and other changes in broad-based plans that do
not increase the cost thereof in any material respect, amend, modify, alter or
terminate any existing employee benefit plan or adopt any new employee benefit
plan, incentive plan, severance plan or agreement, bonus plan, compensation,
special remuneration, retirement, health, life, disability, stock option or
other plan, program, agreement or arrangement that would be an employee benefit
plan of such Person if it had been in existence on the date hereof,

 

36 

 

 



(B)             grant any new Gadsden Awards or awards of Parent Common Stock,
as the case may be,

 

(C)             materially increase the compensation, bonus or fringe or other
benefits of, or pay any discretionary bonus of any kind or amount whatsoever to,
any current or former director, officer, employee or consultant,

 

(D)             other than in connection with the severance policy described in
Section 4.2 of the Gadsden Disclosure Letter or Section 4.2 of the Parent
Disclosure Letter, grant or pay any severance or termination pay to, or increase
in any material manner the severance or termination pay of, any current or
former director, officer, employee or consultant of Gadsden or any Gadsden
Subsidiary, or Parent or any Parent Subsidiary, as applicable,

 

(E)              increase the number of its full-time permanent employees, or

 

(F)              establish, pay, agree to grant or increase any stay bonus,
retention bonus or any similar benefit under any plan, agreement, award or
arrangement;

 

(viii)        Certain other Material Actions:

 

(A)             Other than in the ordinary course of business, amend or
terminate, or waive compliance with the terms of or breaches under, or assign
any material rights or claims under, any material term of any Material Contract
described in clause (iii), (iv) or (v) of the definition thereof or clause (ii)
of the definition thereof, or enter into a new contract, agreement or
arrangement that has a term of over 12 months or that, if entered into prior to
the date of this Agreement, would have been a Material Contract described in
clause (iii), (iv or (v) of the definition thereof or clause (ii) of the
definition thereof,

 

(B)             fail to use its commercially reasonable efforts to comply or
remain in compliance with all material terms and provisions of any agreement
relating to any outstanding indebtedness of such Person or any Subsidiary of
such Person (in each case after giving effect to any applicable waivers),

 

(C)             fail to duly and timely file all material reports and other
material documents required to be filed with all Governmental Entities and other
authorities, subject to extensions permitted by Law,

 

(D)             except as provided in Section 5.6, authorize, recommend,
propose, adopt or announce an intention to adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization of such Person or any Subsidiary of such Person, or

 

37 

 

 



(E)              except in connection with a right being exercised by a tenant
under an existing lease (and in accordance with the terms and conditions
thereof), enter into any new lease for in excess of 5,000 square feet of net
rentable area at a Gadsden Property, or Parent Property, as the case may be,
other than in accordance with the ordinary course of business; or

 

(ix)           Agree in writing or otherwise to take any action inconsistent
with any of the foregoing.

 

ARTICLE V. ADDITIONAL COVENANTS

 

Section 5.1           Preparation of Transaction 8K; Gadsden Shareholder
Meeting.

 

(a)            Prompt Filing. As promptly as reasonably practicable following
the date of this Agreement, but not later than four (4) Business Days after the
date of this Agreement, Parent shall prepare and file with the SEC the
Transaction 8K, which will be substantially in the form previously provided to
Gadsden and comply with the Exchange Act in all material respects.

 

(b)            Call of Shareholder Meetings. Subject to Section 5.6(a), Gadsden
will, as soon as practicable, but in no event more than five (5) Business Days,
following the date of this agreement, duly call, give notice of, and as soon as
practicable convene and hold the Gadsden Stockholder Meeting, for the purposes
of obtaining the Gadsden Stockholder Approval. Gadsden will, through the Gadsden
Board of Directors, recommend to Gadsden stockholders approval of the Stock
Transaction and the other transactions contemplated hereby (the
“Recommendation”).

 

(c)            Adjournment of Stockholder Meetings. If on the date of the
Gadsden Stockholder Meeting, Gadsden has not received proxies representing a
sufficient number voting securities to approve the Stock Transaction, Gadsden
shall adjourn its stockholder meeting until such date as shall be determined in
good faith by Gadsden, which date shall not be less than 5 days nor more than 10
days after the date of adjournment, and subject to the terms and conditions of
this Agreement shall continue to use its commercially reasonable efforts,
together with its proxy solicitor (if any), to assist in the solicitation of
proxies from stockholders relating to such party’s stockholder approval at their
stockholder meeting. A party shall only be required to adjourn or postpone the
its stockholder meeting one time pursuant to this Section 5.1(c).

 

(d)            Information Provided by Gadsden. Gadsden will promptly provide to
Parent information that is required to be included in the Transaction 8K with
respect to Gadsden and its Subsidiaries and supplement such information as
required. Such information shall be subject to the representation and warranty
of Gadsden under Section 3.1(u).

 



38 

 

  

Section 5.2            Access to Information; Confidentiality and
Confidentiality Agreement.

 

(a)            Maintenance of Information. Each party hereto and its respective
Subsidiaries shall afford to the other party and such other party’s officers,
employees, accountants, counsel, financial advisors and other representatives
and Affiliates, reasonable access during normal business hours and upon
reasonable advance notice to all of its properties, offices, books, contracts,
commitments, personnel and records, and, during such period, shall furnish
reasonably promptly to such other party: (i) information responsive to any
information request by a party (ii) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities Laws; and (ii) all
other information (financial or otherwise) concerning its business, properties
and personnel as such other party may reasonably request. Notwithstanding the
foregoing, no Person shall be required by this Section 5.2 to provide any other
party or such party’s representatives with any information that such party
reasonably believes it may not provide to any other party by reason of
applicable Law which constitutes information protected by attorney/client
privilege, or which such party is required to keep confidential by reason of
contract, agreement or understanding with third parties. Such other party shall,
in the exercise of the rights described in this Section 5.2(a), not unduly
interfere with the operation of the businesses of the party providing the access
and information.

 

(b)            Continuation of Confidentiality Agreement. Each of the Parent and
Gadsden will hold, and will cause its respective officers, employees,
accountants, counsel, financial advisors and other representatives and
Affiliates to hold, any nonpublic information in confidence to the extent
required by, and in accordance with, and will otherwise comply with the terms of
the letter agreement between Parent and Gadsden dated as of July 28, 2018 (as
may be amended, the “Confidentiality Agreement”).

 

Section 5.3            Reasonable Efforts.

 

(a)            Mutual Obligation. Upon the terms and subject to the conditions
set forth in this Agreement, each of Parent and Gadsden agrees to use its
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable to fulfill all conditions
applicable to such party pursuant to this Agreement and to consummate and make
effective, as promptly as reasonably practicable, the Stock Transaction and the
other transactions contemplated by this Agreement, including

 

(i)               the obtaining of all necessary, proper or advisable actions or
nonactions, waivers, consents and approvals from Governmental Entities and other
third parties and the making of all necessary, proper or advisable
registrations, filings and notices and the taking of all reasonable steps as may
be necessary to obtain an approval, waiver, consent or exemption from any
Governmental Entity,

 

(ii)              the obtaining of all necessary, proper or advisable consents,
approvals, waivers or exemptions from non-governmental third parties,

 

(iii)             the execution and delivery of any additional documents or
instruments necessary, proper or advisable to consummate the transactions
contemplated by, and to fully carry out the purposes of this Agreement, and

 

39 

 

 



(iv)             the obtaining of customary tenant estoppels with respect to the
Gadsden Leases, the Parent Leases, or other reasonable requests for estoppels,
provided, that the failure to obtain any such estoppels shall not be considered
to be a breach of this Agreement.

 

(b)            Notice of Certain Events. Gadsden shall give prompt notice to
Parent and Parent shall give prompt notice to Gadsden, if:

 

(i)                any representation or warranty made by it contained in this
Agreement that is qualified as to materiality becomes untrue or inaccurate in
any respect or any such representation or warranty that is not so qualified
becomes untrue or inaccurate in any material respect such that the applicable
closing conditions are incapable of being satisfied by the Termination Date, or

 

(ii)               it fails to comply with or satisfy in any material respect
any covenant, condition or agreement to be complied with or satisfied by it
under this Agreement such that the applicable closing conditions are incapable
of being satisfied by the Termination Date; provided, that no such notification
shall affect the representations, warranty, covenants or agreements of the
parties or the conditions to the obligations of the parties under this
Agreement.

 

Section 5.4            Transfer Taxes.

 

Gadsden shall prepare, execute and file, or cause to be prepared, executed and
filed, all returns, questionnaires, applications or other documents regarding
any real property transfer or gains, sales, use, transfer, value added stock
transfer and stamp Taxes, any transfer, recording, registration and other fees
and any similar Taxes which become payable in connection with the transactions
contemplated by this Agreement other than any such Taxes that are solely the
responsibility of the holders of any class or series of capital stock of Gadsden
under applicable Law (together, with any related interest, penalties or
additions to Tax, “Transfer and Gains Taxes”). Gadsden shall pay or cause to be
paid all such Transfer and Gains Taxes (other than any such Taxes that are
solely the responsibility of the holders of any class or series of capital stock
of Gadsden under applicable Law), without any deduction or withholding from the
Parent Securities.

 

40 

 

 



Section 5.5           Solicitation of Transactions.

 

(a)           Competing Transaction.

 

(i)                Except as may be agreed by Parent and Gadsden in a supplement
to this Agreement and subject to Section 5.6, during the Exclusivity Period, no
party nor any Subsidiary of a party shall, nor shall it authorize or permit,
directly or indirectly, any officer, director, employee, agent, investment
banker, financial advisor, attorney, broker, finder or other agent,
representative or Affiliate of a party or any other Subsidiary of a party to (x)
initiate, solicit, knowingly encourage or facilitate (including by way of
furnishing nonpublic information or assistance) any inquiries or the making of
any proposal or offer or other action, including any proposal or offer to its
stockholders that constitutes, or may reasonably be expected to lead to, any
Competing Transaction, or (y) engage in, continue or otherwise participate in
any discussions or negotiations with any Person regarding, or furnish in
furtherance of such inquiries or to obtain a Competing Transaction, or (z)
otherwise enter into or effectuate a Competing Transaction. Each party shall
take, and shall cause each Subsidiary of such party to take, all actions
reasonably necessary to cause their respective officers, directors, employees,
investment bankers, financial advisors, attorneys, brokers, finders and any
other agents, representatives or Affiliates to, immediately cease any
discussions, negotiations or communications with any party or parties with
respect to any Competing Transaction; provided, that nothing in this sentence
shall preclude Parent or Gadsden, as the case may be, or any Subsidiary of such
Person or their respective officers, trustees, directors, employees, investment
bankers, financial advisors, attorneys, brokers, finders and any other agents,
representatives or Affiliates from complying with the provisions of Section
5.5(a)(ii). Each party and each Subsidiary of such party shall be responsible
for any failure on the part of their respective officers, directors, employees,
investment bankers, financial advisors, attorneys, brokers, finders and any
other agents, representatives or Affiliates to comply with this Section 5.5(a).
Each party acknowledges that, effective as of the date of this Agreement, the
other party waives all standstill or similar provisions of any agreement, letter
or understanding for the benefit of it or any of its Subsidiaries that would in
any way prohibit any Person from making or otherwise facilitate the making of a
proposal with respect to a Competing Transaction. Each party represents and
warrants that neither it nor any of its Affiliates is currently engaged in any
Competing Transaction.

 

(ii)              Each party shall request each Person that has heretofore
executed a confidentiality agreement in connection with its consideration of
acquiring (whether by merger, acquisition, stock sale, asset sale or otherwise)
such party or any Subsidiary of such party, or any material position of their
assets, if any, to return or destroy all confidential information heretofore
furnished to such Person by or on behalf of such party or its applicable
Subsidiary.

 

(b)           Notice of a Competing Transaction. Each party shall notify the
other party of, promptly following receipt, all relevant details relating to any
proposal (including the identity of the parties and all material terms thereof)
which any such party, or any of its Subsidiaries, or any officer, director,
employee, agent, investment banker, financial advisor, attorney, broker, finder
or other representative or Affiliate of such party, may receive after the date
of this Agreement relating to a Competing Transaction and shall keep such other
party reasonably informed on a prompt basis as to the status of and any material
developments regarding any such proposal.

 

(c)           Definition of Competing Transaction. For purposes of this
Agreement, a “Competing Transaction” means any of the following (other than the
transactions expressly provided for in this Agreement): (i) any merger,
consolidation, share exchange, business combination or similar transaction
involving the applicable party or its Subsidiaries; (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition of 20% or more of the
cost basis of the assets (including by means of an issuance, sale or other
disposition of voting securities) of the applicable party or its Subsidiaries,
taken as a whole, or of 20% or more of any class of voting securities of the
applicable party or its Subsidiaries (as a whole), in a single transaction or
series of related transactions, excluding any bona fide financing transactions
that do not, individually or in the aggregate, have as a purpose or effect the
sale or transfer of control of such assets; or (iii) any tender offer or
exchange offer for 20% or more of any class of voting securities of the
applicable party or its Subsidiaries (as a whole).

 

41 

 

 



(d)           Definition of Superior Competing Transaction. For purposes of this
Agreement, a “Superior Competing Transaction” means a bona fide unsolicited
written proposal for a Competing Transaction made by a third party that the
board of directors of Parent or Gadsden, as applicable, determines (after taking
into account any amendments to this Agreement entered into or which such Person
(or any of its Subsidiaries) irrevocably covenants to enter into and for which
all internal approvals of such Person have been obtained prior to the date of
such determination), in good faith and after consultation with its financial and
legal advisors, is: (i) on terms that are more favorable, taking into account
financial terms, the conditions to the consummation thereof and the likelihood
of the Competing Transaction proposal being consummated, to such Person and its
stockholders than the Stock Transaction and the other transactions contemplated
by this Agreement; and (ii) is expected to provide economic consideration to
such Person that is at least 20% more than economic consideration that is
expected to be provided to such Person by the consummation of the Stock
Transaction.

 

Section 5.6           Board Actions.

 

(a)           Consideration of a Superior Offer. Notwithstanding Section 5.5 or
any other provision of this Agreement to the contrary, following the receipt by
Parent or Gadsden (or Subsidiary of such Person), as the case may be, of a
proposal from a third party for a Competing Transaction (which was not
solicited, encouraged or facilitated in violation of Section 5.5), if the board
of directors of such Person determines in good faith following consultation with
its legal and financial advisors that such proposal for a Competing Transaction
is or is reasonably likely to lead to a Superior Competing Transaction, such
Persons board of directors may (directly or through officers or advisors):

 

(i)               furnish nonpublic information with respect to such Person (or
its Subsidiaries) to the Person that made such proposal (provided that such
Person shall furnish such information pursuant to a confidentiality agreement
unless the third party is already a party thereto),

 

(ii)              disclose to such Person’s stockholders any information
required to be disclosed under applicable Law,

 

(iii)             participate in discussions and negotiations regarding such
proposal, and

 

(iv)            following receipt of a proposal for a Competing Transaction that
constitutes a Superior Competing Transaction, (A) withdraw or modify in a manner
adverse to the other party, the resolutions of the board of directors of Parent
that approve the Stock Transaction, or, in the case of Gadsden, the
Recommendation, or recommend that the Parent stockholders or Gadsden
stockholders, as the case may be, to approve such Superior Competing
Transaction, (B) terminate this Agreement pursuant to and subject to compliance
with, Section 7.1(g) and (C) take any action that any court of competent
jurisdiction orders such party to take.

 

42 

 

 



(v)             Nothing in this Section 5.6 or elsewhere in this Agreement shall
prevent the board of directors of a party from complying with Rule 14d-9 or Rule
14e-2(a) promulgated under the Exchange Act (assuming that such party is subject
to such Rules under the Exchange Act) with respect to a Competing Transaction or
from issuing a stop, look and listen announcement or otherwise making any
required disclosure to its stockholders if, in the good faith judgment of the
board of directors of such party, after consultation with outside legal counsel,
failure to do so would be inconsistent with its obligations under applicable
Law, including Rule 14d-9 promulgated under the Exchange Act or Item 1012(a) of
Regulation M-A; provided, however, that neither such party or such party’s board
of directors shall be permitted to recommend a Competing Transaction which is
not a Superior Competing Transaction.

 

(b)           Notice of a Superior Offer. A party’s board of directors shall not
take any of the actions referred to in Section 5.6(a)(iv):

 

(i)              until at least three (3) Business Days after giving notice to
the other party that the Competing Transaction constitutes a Superior Competing
Transaction (a “Superior Notice”) accompanied by a copy of the form of
definitive agreement (if any) that is proposed to be entered into in respect of
the Competing Transaction, and

 

(ii)             unless such party’s board of directors shall have concluded
following the end of such three (3) Business Day period that, taking into
account any amendment to this Agreement entered into or that the other party
irrevocably covenants to enter into and for which all internal approvals of such
other party have been obtained since receipt of such notice, in each case, prior
to the end of such three Business Day period, such Superior Competing
Transaction remains a Superior Competing Transaction.

 

Section 5.7            Public Announcements.

 

Gadsden and Parent shall consult with each other before issuing any press
release or otherwise making any public statements or filings with respect to
this Agreement or any of the transactions contemplated hereby and shall not
issue any such press release or make any such public statement or filing without
the prior consent of the other party, which consent shall not be unreasonably
withheld or delayed; provided, however, that a party may, without the prior
consent of the other party, issue such press release or make such public
statement or filing as may be required by Law if it has used its commercially
reasonable efforts to consult with the other party and to obtain such party’s
consent but has been unable to do so prior to the time such press release or
public statement or filing is required to be released, filed or furnished
pursuant to such Law.

 

Section 5.8            Employee Arrangements.

 

As of the Closing Date, Parent shall employ all of the employees of Gadsden on
the substantially the same terms and conditions, other than the grant of equity
incentive, which programs shall remain an obligation of Gadsden.

 

43 

 

 



Section 5.9            Indemnification; Directors’ and Officers’ Insurance.

 

(a)           Indemnified Parties. In the event of any threatened or actual
claim, action, suit, demand, proceeding or investigation, whether civil,
criminal or administrative, including any such claim, action, suit, proceeding
or investigation in which any Person who is now, or has been at any time prior
to the date hereof, or who becomes prior to the Closing Time, a director or
officer, general partner or member of a party or any Subsidiary of any party
(each, an “Indemnified Party” and collectively, the “Indemnified Parties”) is,
or is threatened to be, made a party based in whole or in part on, or arising in
whole or in part out of, or pertaining to (i) the fact that he or she is or was
a director, officer, general partner or member of a party or any Subsidiary of
any party, or is or was serving at the request of a party or any Subsidiary of
any party in any such capacity of another corporation, partnership, joint
venture, trust or other enterprise, in each case, at or prior to the Closing
Time; or (ii) the negotiation, execution or performance of this Agreement, any
agreement or document contemplated hereby or delivered in connection herewith,
or any of the transactions contemplated hereby, from and after the Closing Time,
Parent (“Indemnitor”), shall indemnify and hold harmless, as and to the fullest
extent permitted by Law, each Indemnified Party against any losses, claims,
damages, Liabilities, costs, expenses (including reasonable attorneys’ and other
professional fees and expenses), judgments, fines and amounts paid in settlement
in connection with any such threatened or actual claim, action, suit, demand,
proceeding or investigation, and in the event of any such threatened or actual
claim, action, suit, proceeding or investigation (whether asserted before or
after the Closing Time), the Indemnitor, shall promptly (but in any event within
ten (10) calendar days of written request) advance expenses pending the final
disposition of any such threatened or actual claim, action, suit, demand,
proceeding or investigation to each Indemnified Party to the fullest extent not
prohibited by applicable Law.

 

(b)           Irrevocable Benefit. This Section 5.9 is intended for the
irrevocable benefit of, and to grant third-party rights to, the Indemnified
Parties and shall be binding on all successors and assigns of Parent and
Gadsden. Each of the Indemnified Parties shall be entitled to enforce the
covenants contained in this Section 5.9.

 

(c)           Continuation of Benefits. In the event that Parent (i)
consolidates with or merges into any other Person or entity and shall not be the
continuing or surviving entity of such consolidation or merger or (ii) transfers
or conveys all or substantially all of its properties and assets to any person
or entity, then, and in each such case, proper provision shall be made so that
such continuing or surviving entity or transferee, as the case may be, assumes
the obligations set forth in this Section 5.9.

 



44 

 

  

Section 5.10        Final Adjustment to Parent Shares issuable in Stock
Transaction.

 

(a)           The number of shares of Parent Common Stock being issued to
Gadsden at the Closing is based upon an estimated Deemed NAV of Gadsden equal to
$211,573,001 (the “Contract NAV”), which is based on the sum of Gadsden’s (i)
acquired assets as of the date of this Agreement (“Acquired Assets”) and (ii)
the proposed real estate investments of Gadsden that have not closed as of the
date of this Agreement (such investments being the “Scheduled Investments” and,
together with the Acquired Assets, the “Gadsden Assets”). On or before April 15,
2021, the Board of Directors of Parent shall recalculate the Deemed NAV of
Gadsden (the “Final Gadsden NAV”) using the Fair Value (as defined below) of
each of the Gadsden Assets that have been acquired by Gadsden or Parent on or
prior to May 15, 2019 as at December 31, 2019 or December 31, 2020 with the year
of determination being at the option of Gadsden. The final Deemed NAV of Parent
(the “Final Parent FV”) for the purposes of this Agreement shall be equal to
$7,500,000. The amount equal to the Final Gadsden NAV and the Final Parent FV is
referred to as the “Final Combined Value”. The purpose of this Section 5.10 is
to allocate the Final Combined Value between Gadsden and Parent, which shall be
as follows:

 

(i)                The Final Combined Value allocated to Gadsden shall be equal
to (A) Final Gadsden NAV divided by (B) the Final Combined Value (the “Final
Ratio of Gadsden”); and

 

(ii)               The Final Combined Value allocated to Parent shall be equal
to 1 minus the Final Ratio of Gadsden.

 

(b)           Promptly, and in any event within fifteen (15) days, following the
filing by Parent of its Annual Report on Form 10-K for the fiscal year ended
December 31, 2019 or December 31, 2020 (with the election of which year to
utilize being at Gadsden’s discretion), Parent shall provide its calculation to
the Parent Post Transaction Committee, who shall review such calculation and
either confirm its agreement with such calculation or object to such calculation
providing the reasons for such objection within ten (10) days of its receipt of
such calculation.

 

(c)           If the Board of Directors of Parent and the Parent Post
Transaction Committee cannot agree within such ten (10) day period, then they
shall follow the dispute resolution procedures outlined in Article VIII for
finally determining a Loss Estimate.

 

(d)           If the Final Gadsden NAV is less than the Contract NAV of Gadsden,
then the difference (“NAV Shortfall Amount”) shall be resolved for the benefit
of the Loss Stakeholders as follows:

 

(i)               First, a number of shares of Parent Common Stock that are held
in the Gadsden Specified Account equal to 3.771023733 shares of Parent Common
Stock for each $1.00 of the NAV Shortfall Amount shall be transferred and
assigned by Gadsden to Parent and shall be cancelled by Parent; and

 

(ii)              Second, if the value of the number of shares of the Parent
Common Stock transferred and assigned under Section 5.10(d)(i) (at 3.771023733
per $1.00) is less than the NAV Shortfall Amount (such excess value being the
“NAV Excess Shortfall Amount”), then Parent shall issue a number of shares of
Parent Common Stock to the Loss Stakeholders equal to 3.771023733 for each $1.00
of the NAV Excess Shortfall Amount; provided, however, that if the Final Gadsden
NAV is less than $80 million then solely for the NAV Excess Shortfall Amount
that is below $80 million, instead of using a multiplier of 3.771023733 for each
$1.00 of the NAV Excess Shortfall Amount a multiplier of 2.860407207 for each
$1.00 of NAV Excess Shortfall Amount below $80 million shall apply.

 

45 

 

 

(iii)          In the event that Parent issues shares of Parent Common Stock in
accordance with Section 5.10(d)(ii), then to the extent necessary to comply with
the Securities Act, Parent will register such shares of Parent Common Stock
prior to distributing such shares to the Loss Stakeholders. Parent shall use its
best efforts to file any such required registration statement within forty-five
(45) days of determining the Final Gadsden NAV and shall use its best efforts to
cause such registration statement to be declared effective within 150 days of
determining the Final Gadsden NAV.

 

(e)            For the purposes of this agreement, “Deemed NAV” shall mean the
aggregate Fair Value of each of the real estate assets of a Person; provided,
however, that

 

(i)            in the case of Parent, “Deemed NAV” shall mean $7,500,000
regardless of any adjustment that may be provided for in Section 5.10 or in any
other provision of this Agreement; and

 

(ii)           in the case of determining the “Deemed NAV” of each real estate
asset of Gadsden as of the Closing Date for the purposes of this Section 5.10,
the real estate portfolio:

 

(A)          shall be computed on a per Gadsden Asset basis;

 

(B)          shall include all of the Gadsden Assets that have been acquired
prior to May 20, 2019 whether or not such assets are subsequently sold,
transferred, assigned or otherwise disposed of;

 

(C)          shall not include any liabilities or obligations payable to Parent
or any of its Affiliates;

 

(D)          shall be the estimated Fair Value of each Gadsden Asset as of the
date of this Agreement determined by Gadsden in good faith based upon what it
expects the Fair Value of the Gadsden Asset to ultimately be; and

 

(E)          shall assume that Gadsden owns 100% of Gadsden Roseville LLC
without any reduction for the Series A Preferred limited liability company
interests that were issued by such company.

 

(f)          The “Fair Value” of any Gadsden Asset shall be equal to the
aggregate amount of the following for each of the Gadsden Assets that have been
acquired by Gadsden or Parent on or prior to May 20, 2019: (i) the value of the
real estate asset less (ii) the liabilities of Gadsden that are secured by such
real estate portfolio, including, without limitation, tax liabilities and other
liabilities such as those in favor of mechanics that are entitled to a security
interest on a property by operation of law. The value of each real estate asset
shall be determined as follows: (i) in accordance with GAAP and shall be derived
from Parent’s annual report on Form 10-K for either of the fiscal years ended
December 31, 2019 or December 31, 2020 with Gadsden having the option to choose
which such fiscal year to utilize, (ii) as of the date of an appraisal from a
licensed appraiser with knowledge of the applicable market that need not be a
national firm and that is mutually consented to by Parent and Parent Post
Transaction Committee, which consent shall not be unreasonably withheld,
conditioned or delayed, or (iii) if the Gadsden Asset is sold or otherwise
disposed of in consideration for cash, the gross cash proceeds from the sale
minus any indebtedness or other liabilities relating to the Gadsden Asset being
sold or otherwise disposed of that were not assumed by the purchaser and that
remain indebtedness or other liabilities of the Parent following the sale or
other disposition. In determining “Fair Value” the items described in (A), (B),
(C) and (E) of the definition of Deemed NAV shall also apply.

 



46



 

Section 5.11           Parent Board as of the Closing Date.

 

Parent shall take such actions as is necessary, which may include accepting the
resignations of directors or removing directors without cause and filling the
vacancies on the board of directors of Parent so that as of the Closing Time,
the Parent Board shall consist of (i) the current members of the Board of
Directors of Gadsden and (ii) Dolev Rafaeli and Dennis M. McGrath.

 

Section 5.12           Gadsden Board as of the Closing Date.

 

Gadsden shall take such actions as is necessary, which may include accepting the
resignations of directors or removing directors without cause and filling the
vacancies on the board of directors of Gadsden so that as of the Closing Time,
the Gadsden Board shall consist of the same members as the Parent Board
described in Section 5.11.

 

Section 5.13           Amendment to the Parent Charter.

 

Promptly after the date of this Agreement, Parent will cause the Parent Charter
to be amended or file a certificate of designation to authorize the Parent
Series A Stock, the Parent Series B Stock and the Parent Series C Stock to be
issued at the Closing and such additional shares as may be agreed by Parent and
Gadsden.

 

Section 5.14           Payment of Accrued Parent Board Fees and Designation of
Stock Transaction as Change of Control for Employment Agreement.

 

(a)          Gadsden acknowledges that Parent owes its board of directors
accrued board fees in the approximate amount of $500,000 as of December 31,
2018. Gadsden agrees that Parent shall pay to its board of directors (including
those directors who are resigning at the Closing) one-half of all accrued board
fees and that Parent shall pay the balance of such accrued board fees in equal
monthly installments over a six-month period following the Closing. The members
of the board of directors who are owed such accrued board fees are intended
third party beneficiaries of this Section 5.14(a).

 

(b)          Gadsden acknowledges that for purposes of that certain Employment
Agreement, dated June 20, 2019, between Parent and Michael R. Stewart (the
“Employment Agreement”) that the Stock Transaction constitutes a Change of
Control (as defined in the Employment Agreement) and, as a result, Mr. Stewart
will be entitled to (and shall) terminate the Employment Agreement for Good
Reason (as defined in the Employment Agreement) and Mr. Stewart shall be
entitled to receive (and Parent shall pay to Mr. Stewart) at the Closing those
amounts as are required to be paid by Parent to Mr. Stewart upon a termination
of the Employment Agreement for Good Reason. Mr. Stewart is an intended third
party beneficiary of this Section 5.14(b).

 



47



 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1             Conditions to Each Party’s Obligation to Effect the
Stock Transaction.

 

The respective obligations of Gadsden, and Parent to affect the Stock
Transaction and to consummate the other transactions contemplated by this
Agreement on the Closing Date are subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions:

 

(a)          Stockholder Approval. The Gadsden Stockholder Approval of the Stock
Transaction and shall have been obtained.

 

(b)          No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Stock Transaction or any of the other transactions or
agreements contemplated by this Agreement shall be in effect.

 

(c)          Admission for Trading of Parent Common Stock. The Parent shall have
filed a Company-Related Action Notification Form with the Financial Industry
Regulatory Authority Operations at least ten (10) days prior to the Closing Time
and otherwise complied with the notice requirements of Rule 6490 of the
Financial Industry Regulatory Authority.

 

Section 6.2             Conditions to Obligations of Parent.

 

The obligations of the Parent to affect the Stock Transaction and to consummate
the other transactions contemplated by this Agreement on the Closing Date are
further subject to the following conditions, any one or more of which may be
waived by Parent:

 

(a)          Representations and Warranties. The representations and warranties
of Gadsden shall be true and correct (without regard to any materiality or
Gadsden Material Adverse Effect qualifier contained therein), except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to constitute, individually or in the aggregate, a
Gadsden Material Adverse Effect, in each case as of the Closing Date as if made
on and as of the Closing Date (except to the extent that any such representation
or warranty, by its terms, is expressly limited to a specific date, in which
case, as of such specific date).

 

(b)          Performance of Covenants and Agreements of Gadsden. Gadsden shall
have performed in all material respects all covenants and agreements required to
be performed by them under this Agreement at or prior to the Closing Time.

 

(c)          Material Adverse Change. Since the date of the Gadsden Balance
Sheet, except as set forth in (i) any Covered Gadsden Disclosure or (ii) in any
section of the Gadsden Disclosure Letter, there has not been a Gadsden Material
Adverse Effect.

 



48



 

(d)          Certificate. Parent shall have received a certificate signed on
behalf of Gadsden by an executive officer of Gadsden to the effect specified in
Sections 6.2(a), 6.2(b) and 6.2(c).

 

(e)          Legal Opinion. Parent shall have received a legal opinion of
counsel to Gadsden with respect to such matters are as customary for such
transactions.

 

(f)          Consents. All consents, approvals and authorizations legally
required to be obtained to consummate the Stock Transaction shall have been
obtained from and made with all Governmental Entities and all consents for all
material agreements, contracts, licenses, leases or other instruments (as listed
on the Gadsden Disclosure Letter) to which Gadsden is a party or is bound which
is required as a result of the transactions contemplated by this Agreement or
the Stock Transaction shall have been obtained.

 

Section 6.3             Conditions to Obligations of Gadsden.

 

The obligations of Gadsden to affect the Stock Transaction and to consummate the
other transactions contemplated by this Agreement on the Closing Date are
further subject to the following conditions, any one or more of which may be
waived by Gadsden:

 

(a)          Representations and Warranties. The representations and warranties
of Parent shall be true and correct (without regard to any materiality or Parent
Material Adverse Effect qualifier contained therein), except where the failure
of such representations and warranties to be so true and correct would not
reasonably be expected to constitute, individually or in the aggregate, a Parent
Material Adverse Effect, in each case as of the Closing Date as if made on and
as of the Closing Date (except to the extent that any such representation or
warranty, by its terms, is expressly limited to a specific date, in which case,
as of such specific date).

 

(b)          Performance of Covenants and Agreements of Parent. Parent shall
have performed in all material respects all covenants and agreements required to
be performed by them under this Agreement at or prior to the Closing Time.

 

(c)          Material Adverse Change. Since the date of the Parent Balance
Sheet, except as set forth in (i) any Covered Parent SEC Disclosure or (ii) in
any section of the Parent Disclosure Letter, there has not been a Parent
Material Adverse Effect.

 

(d)          Certificate. Gadsden shall have received a certificate signed on
behalf of Parent by an executive officer of Parent to the effect specified in
Sections 6.3(a), 6.3(b) and 6.3(c).

 

(e)          Legal Opinion. Gadsden shall have received a legal opinion of
counsel to Parent with respect to such matters are as customary for such
transactions.

 

(f)          Consents. All consents, approvals and authorizations legally
required to be obtained to consummate the Stock Transaction shall have been
obtained from and made with all Governmental Entities and all consents for all
material agreements, contracts, licenses, leases or other instruments (as listed
on the Parent Disclosure Letter) to which Parent is a party or is bound which is
required as a result of the transactions contemplated by this Agreement or the
Stock Transaction shall have been obtained.

 



49



 

(g)          Unrestricted Cash. Parent shall have, on a consolidated basis, not
less than $800,000 of unrestricted cash minus the amounts payable at the Closing
pursuant to Section 5.14 of this Agreement.

 

(h)          Resignation Letters. Parent shall have received from each member of
the Parent Board of Directors, other than the directors that are to be a member
of the Parent Board of Directors after the Closing Time in accordance with
Section 5.11, a letter resigning from such position.

 

ARTICLE VII. TERMINATION, AMENDMENT AND WAIVER

 

Section 7.1             Termination.

 

This Agreement may be terminated at any time prior to the Closing Time:

 

(a)          Mutual Consent. By mutual written consent of Gadsden and Parent
duly authorized by their respective boards of directors.

 

(b)          Termination Date. By either Gadsden or Parent if the Stock
Transaction shall not have occurred on or prior to March 31, 2019 (the
“Termination Date”); provided, that a party that has materially failed to comply
with any obligation of such party set forth in this Agreement shall not be
entitled to exercise its right to terminate under this Section 7.1(b).

 

(c)          Gadsden. By Gadsden, upon a breach of any representation, warranty,
covenant or agreement on the part of Parent set forth in this Agreement, or if
there shall have been a Parent Material Adverse Effect.

 

(d)          Parent. By Parent, upon a breach of any representation, warranty,
covenant or agreement on the part of Gadsden set forth in this Agreement, or if
there shall have been a Gadsden Material Adverse Effect.

 

(e)          Order. By either Gadsden or Parent, if any Order by any
Governmental Entity of competent authority preventing the consummation of the
Stock Transaction shall have become final and nonappealable.

 

(f)          Stockholder Consent. By either Gadsden or Parent if upon a vote at
the Gadsden Stockholder Meeting (after giving effect to any adjournment
contemplated by Section 5.1(c)), the Gadsden Stockholder Approval shall not have
been obtained, as contemplated by Section 5.1;

 

(g)         Superior Offer.

 

(i)          By Parent, if, in accordance with Section 5.6(b), at least three
(3) Business Days prior to such termination, Parent has delivered a Superior
Notice; provided, that for the termination to be effective Parent shall have
paid the Break-Up Fee in accordance with this Agreement; or

 



50



 

(ii)          By Gadsden, prior to the Gadsden Stockholder Approval, if, in
accordance with Section 5.6(b), at least three (3) Business Days prior to such
termination, Gadsden has delivered a Superior Notice; provided, that for the
termination to be effective Gadsden shall have paid the Break-Up Fee in
accordance with this Agreement, if such fee is then payable.

 

(h)           Modification of Terms.

 

(i)          By Gadsden if the Parent Board of Directors shall have withdrawn,
qualified or modified in a manner adverse to Gadsden, or shall recommend that
the stockholders of Parent approve or accept a Competing Transaction, or if
Parent shall have delivered a Superior Notice or shall have publicly announced a
decision to take any such action (it being agreed that none of the actions
permitted by Section 5.6(a)(i), (ii) or (iii), or the public disclosure of any
activities in connection therewith shall give rise to a right of termination
hereunder), or

 

(ii)          By Parent if

 

(A)          the Gadsden Board of Directors shall have withdrawn, qualified or
modified in a manner adverse to Parent, or shall have failed to make when
required, the Recommendation or shall recommend that the stockholders of Gadsden
approve or accept a Competing Transaction, or if Gadsden shall have delivered a
Superior Notice or shall have publicly announced a decision to take any such
action (it being agreed that none of the actions permitted by Section 5.6(a)(i),
(ii) or (iii), or the public disclosure of any activities in connection
therewith shall give rise to a right of termination hereunder), or

 

(B)          Gadsden shall have knowingly and materially breached its obligation
under Section 5.1(a) or Section 5.1(b) to call or hold the Gadsden Stockholder
Meeting.

 

(i)          Termination Notice. A terminating party shall provide written
notice of termination to the other parties specifying with particularity the
basis for such termination. If more than one provision in this Section 7.1 is
available to a terminating party in connection with a termination, a terminating
party may rely on any or all available provisions in this Section 7.1 for any
such termination. Notwithstanding the foregoing, neither party shall be entitled
to receive more than one Break-Up Fee and neither party shall be entitled to
claim this Agreement was terminated pursuant to more than one provision of this
Section 7.1 in determining the amount of payments it is entitled to under
Section 7.2.

 

Section 7.2             Break-Up Fees and Expenses.

 

(a)          Each Party Bears Its Own Expenses. Except as otherwise agreed in
writing by the parties, all out-of-pocket costs and expenses incurred in
connection with this Agreement, the Stock Transaction and the other transactions
contemplated hereby and by this Agreement shall be paid by the party incurring
such cost or expense.

 



51



 

(b)          Break Up Fee by Parent. Parent agrees that if this Agreement shall
be terminated pursuant to Section 7.1(g)(i), Section 7.1(h)(i) or Section 7.1(c)
(but only if the termination under Section 7.1(c) is the result of an uncured
breach by Parent of Section 6.3(g) (Unrestricted Cash)) then Parent will pay to
Gadsden, or as directed by Gadsden, an amount equal to the Break-Up Fee;
provided, that, in either case, the applicable amount shall be paid promptly,
but in no event later than five (5) Business Days after such termination. Parent
also agrees that if this Agreement is terminated pursuant to Section 7.1(f) and
(i) after the date hereof and prior to such termination, a Person (or any
representative of such Person) has made any bona fide written proposal relating
to a Competing Transaction which has been publicly announced prior to the
termination of this Agreement and (ii) within twelve months of any such
termination Parent or any Subsidiary of Parent shall consummate a Competing
Transaction, or enter into a written agreement with respect to a Competing
Transaction that is ultimately consummated, with any Person, then Parent shall
pay to Gadsden, or as directed by Gadsden, promptly after consummating such
Competing Transaction (but in no event later than five (5) Business Days
following such consummation), an amount equal to the Break-Up Fee. Payment of
any of such amounts shall be made, as directed by Gadsden, by wire transfer of
immediately available funds.

 

(c)          Break Up Fee by Gadsden. Gadsden agrees that if this Agreement
shall be terminated pursuant to Section 7.1(g)(ii) or Section 7.1(h)(ii), then
Gadsden will pay to Parent, or as directed by Parent, an amount equal to the
Break-Up Fee; provided, that, in either case, the applicable amount shall be
paid promptly, but in no event later than five (5) Business Days after such
termination. Gadsden also agrees that if this Agreement is terminated pursuant
to Section 7.1(f) and (i) after the date hereof and prior to such termination, a
Person (or any representative of such Person) has made any bona fide written
proposal relating to a Competing Transaction which has been publicly announced
prior to the Gadsden Stockholder Meeting and (ii) within twelve months of any
such termination Gadsden or any Subsidiary of Gadsden shall consummate a
Competing Transaction, or enter into a written agreement with respect to a
Competing Transaction that is ultimately consummated, with any Person, then
Gadsden shall pay to Parent, or as directed by Parent, promptly after
consummating such Competing Transaction (but in no event later than five (5)
Business Days following such consummation), an amount equal to the Break-Up Fee.
Payment of any of such amounts shall be made, as directed by Parent, by wire
transfer of immediately available funds.

 

(d)          Break Up Fee Amount. For purposes of this Agreement, the “Break-Up
Fee” shall be an amount equal to $250,000 (if Parent is paying such fee) or
$200,000 (if Gadsden is paying such fee).

 

(e)          Confirmation of Agreement. The foregoing provisions of this Section
7.2 have been agreed to by each of the parties hereto in order to induce the
other parties to enter into this Agreement and to consummate the Stock
Transaction and the other transactions contemplated by this Agreement, it being
agreed and acknowledged by each of them that the execution of this Agreement by
them constitutes full and reasonable consideration for such provisions.

 



52



 

Section 7.3             Effect of Termination.

 

In the event of termination of this Agreement by either Gadsden or Parent as
provided in Section 7.1, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of Gadsden, on the one
hand, or Parent, on the other hand, other than Section 5.2, Section 7.1, Section
7.2, this Section 7.3, and Article VIII, which provisions shall survive such
termination; provided that nothing contained herein shall relieve any Person of
liability for fraud or a willful breach or Parent’s failure to issue and deliver
the Parent Securities upon the satisfaction or waiver of the conditions to
Closing set forth in Article VI.

 

Section 7.4              Amendment.

 

Notwithstanding anything to the contrary herein, this Agreement may be amended
by the parties in writing by action of their respective board of directors, or
other comparable bodies, at any time before or after the Gadsden Stockholder
Approval is obtained; provided, however, that, after the Gadsden Stockholder
Approval is obtained, no such amendment, modification or supplement shall be
made that would require the approval of the Gadsden Common Stockholders without
obtaining such approval.

 

Section 7.5              Extension; Waiver.

 

At any time prior to the Closing Time, Gadsden, on the one hand, and Parent, on
the other hand, may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained in this Agreement or
in any document delivered pursuant to this Agreement or (c) subject to the
provisions of Section 7.4, waive compliance with any of the covenants,
agreements or conditions of the other party contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of those rights.

 

ARTICLE VIII. SURVIVAL OF REPRESENTATIONS AND WARRANTIES, INDEMNIFICATION

 

Section 8.1             Post-Closing Remedies.

 

 (a)          Survival of Representations and Warranties. Each of the
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Closing Time for a period of: (i)
with respect to the representations and warranties in Section 3.1(d)(i)
(Authority; No Violations; Consents and Approval), and Section 3.1(k) (Taxes)
and Section 3.2(d)(i) (Authority; No Violations; Consents and Approval), and
Section 3.2(l)) (Taxes), for the applicable statute of limitations regarding
such subject matters, and (ii) for all other representations and warranties, for
a period expiring March 31, 2020.

 

 (b)          No Effect on Certain Matters. This Section 8.1 shall not limit any
covenant or agreement of the parties which by its terms contemplates performance
after the Closing Time.

 



53



 

(c)          Purchase Price Adjustment. In the event of a Loss Determination and
such Loss Determination is described in a notice to Parent as provided in
Section 8.2(l) on or prior to the applicable Loss Estimate Review Period, the
number of shares of the Parent Securities will be adjusted as provided in this
Section 8.1 and Section 8.2.

 

(i)          In the event that after the Closing Time there is a Loss
Determination, then the estimated amount of the Loss (“Loss Estimate”) shall be
determined in good faith by the Board of Directors of Parent. Parent shall then
provide a notice to the Parent Post Transaction Committee for review and
approval of the Loss Estimate, which notice shall include all relevant
documentation and a description in reasonable detail as to the material facts
and processes used to determine the Loss Estimate.

 

(ii)          The Parent Post Transaction Committee shall have 30 days to
determine if it agrees with the Loss Estimate. If the Parent Post Transaction
Committee does not agree with the Loss Estimate, then it may request additional
documentation from Parent (which shall promptly provide any such information
that is reasonably requested, subject to reasonable confidentiality and
non-disclosure obligations) and provide its determination of the Loss Estimate
to the Board of Directors of Parent. The Board of Directors of Parent and the
Parent Post Transaction Committee shall thereafter negotiate to resolve the
differences with respect to the Loss Estimate for a period of fifteen (15) days
(the “Loss Estimate Review Period”). The Loss Estimate Review Period will,
however, be extended to the extent of the period of time that Parent provides
information that has been reasonably requested by the Parent Post Transaction
Committee that takes more than five business days or as otherwise mutually
agreed to by the Parent and the Parent Post Transaction Committee.

 

(iii)          If the Board of Directors of Parent and the Parent Post
Transaction Committee resolve the dispute regarding the Loss Estimate on or
prior to the expiration of the Loss Estimate Review Period, then the Loss
Estimate, as adjusted by such resolution, shall be the Final Loss Amount.

 

(iv)          If the Board of Directors of Parent and the Parent Post
Transaction Committee do not resolve their differences with respect to the
amount of the Lost Estimate prior to the date that is 30 days after the
expiration of the Loss Estimate Review Period or such later period as agreed by
the Board of Directors of Parent and the Parent Post Transaction Committee (the
“Mediation Period”), then Parent and the Parent Post Transaction Committee will
submit the dispute to mediation, and if not resolved, then to arbitration as
provided below in Section 8.2.

 

Section 8.2              Mediation and Arbitration.

 

(a)          Mediation. If the Loss Estimate has not become a Final Loss Amount
on or prior to expiration of the Mediation Period, then the dispute regarding
the Loss Estimate will be submitted to mediation to JAMS New York office with a
mediator that is determined by the agreement of the Board of Directors of Parent
and accepted by Parent Post Transaction Committee, which shall not be
unreasonably withheld or delayed, or if no such acceptance is provided, then by
a mediator selected by JAMS.

 



54



 

(b)          Participation and Cost Allocation. The Parent Post Transaction
Committee will participate in the mediation in good faith and, effectively,
Parent will pay the costs of the mediation, which amounts paid will increase the
Loss Estimate, up to $100,000 and then the costs will be allocated equally, it
being acknowledged that such payment shall be effected by including such costs
in the Final Loss Amount and issuing additional shares in accordance with
Section 8.2(o).

 

(c)          Confidentiality Provision. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, shall be confidential, privileged and
inadmissible for any purpose, including impeachment, in any arbitration or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or nondiscoverable
as a result of its use in the mediation, subject to any reasonable commercial
disclosures to be made by Parent, including any filing to the SEC or disclosures
to actual or potential investors, bankers, accountants, counsel or other
professionals.

 

(d)          JAMS Arbitration. Either Parent or the Parent Post Transaction
Committee may initiate arbitration by JAMs with respect to the matters submitted
to mediation by filing a written demand for arbitration at any time following
the initial mediation session or at any time following 45 days from the date of
filing the written request for mediation, whichever occurs first (“Earliest
Initiation Date”). The mediation may continue after the commencement of
arbitration if the parties so desire. If the dispute with respect to the Loss
Estimate is resolved prior to the initiation of arbitration as provided below,
then the Final Loss Amount shall be as agreed in such resolution.

 

(e)          Standstill. At no time prior to the Earliest Initiation Date shall
either side initiate an arbitration or litigation related to this Agreement
except to pursue a provisional remedy that is authorized by law or by JAMS Rules
or by agreement of the parties. However, this limitation is inapplicable to a
party if the other party refuses to comply with the requirements of Section
8.2(b).

 

(f)          Tolling. All applicable statutes of limitation and defenses based
upon the passage of time shall be tolled until 15 days after the Earliest
Initiation Date. Parent will take such action, if any, required to effectuate
such tolling.

 

(g)          Streamlined Arbitration Rules and Procedures. Any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in New York before one arbitrator(s). The
arbitration shall be administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures. Judgment on the award in arbitration (the
“Arbitration Award”) may be entered in any court having jurisdiction. This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction.

 



55



 

(h)          Confidentiality of Proceedings. The parties to the arbitration,
including Parent, shall maintain the confidential nature of the arbitration
proceeding and the Arbitration Award, including the arbitration hearing, except
as may be necessary to prepare for or conduct the arbitration hearing on the
merits, or except as may be necessary in connection with a court application for
a preliminary remedy, a judicial challenge to an Arbitration Award or its
enforcement, or unless otherwise required by law or judicial decision or as may
be required for disclosure under applicable law. Further, Parent shall have the
right to provide such disclosures as are commercially reasonable to its actual
or potential investors, lenders, bankers, accountants, lawyers and other
professionals and any disclosure regarding to the SEC or filed with the SEC.

 

(i)          Arbitration Award. The Arbitration Award shall determine the amount
of the Loss arising from or related to Loss Determination and such amount shall
be the Final Loss Amount.

 

(j)          Final Loss Amount. Subject to Section 8.2(b), the Final Loss Amount
will include the amount of actual and reasonable expenses that have been paid by
Parent and the Parent Post Transaction Committee in connection with the
processes set forth in Section 8.1 and Section 8.2.

 

(k)          Certain Definitions. For the purposes of this Agreement, the
following capitalized terms shall have the respective meanings ascribed to such
terms in this Section 8.2(k):

 

(i)          “Parent Post Transaction Committee” shall mean a committee of two
individuals, who shall initially be Richard Leider and Dennis McGrath unless and
until any such individual is removed for cause (as defined by an action that
would be an act constituting a bad actor event under Rule 506 under the
Securities Act) or resigns or is disabled or dies and then, if there is one
vacancy on the Parent Post Transaction Committee, such vacancy shall be filled
by the remaining member of the Parent Post Transaction Committee or, if there
are two vacancies on the Parent Post Transaction Committee, such vacancies shall
be filled by one or both of the prior members of the Parent Post Transaction
Committee, or if no such person remains, then by the vote Parent Majority
Holders.

 

(ii)          “Parent Majority Holders” shall mean the holders of Parent
securities that have voting rights to elect a member of the board of directors
of Parent that were issued and outstanding as of record immediately prior to the
Closing Time.

 

(iii)          “Final Loss Amount” shall mean the amount of Losses arising from
or related to the events that give rise to a Loss Determination.

 

(iv)          “Loss” means any and all actual losses, including without
limitation, any judgments, assessments, damages, penalties (including
governmental penalties), obligations, awards, fines, deficiencies, interest,
claims (including third party claims), costs and expenses whatsoever (including
reasonable attorneys’, consultants’ and other professional fees and
disbursements), whether arising out of a claim involving a third party, or
between or among the parties hereto; provided, that: the amount of Losses shall
not include any amount attributable to incidental, consequential, special, or
punitive damages except to the extent that Parent or one of its Subsidiaries is
subject to payment of such amounts to a Person.

 



56



 

(v)         “Loss Determination” shall mean an event that gives rise to a Loss
due to a breach of a representation warranty by a party to this Agreement or the
failure of a covenant to be performed by a party that was not fully performed,
in each case, after consideration of any express waiver or amendment which shall
not be deemed by a party closing the Stock Transaction with knowledge of any
such breach or default.

 

(vi)         “Loss Stakeholders” shall mean the following:

 

(A)          With respect to any Loss by a Loss Determination because of a
breach of a representation or warranty by Parent or any of its Subsidiaries (as
of immediately prior to the Closing Time), then Gadsden; or

 

(B)          With respect to any adjustment that is made in accordance of
Section 5.10 because the Final Gadsden NAV is less than the Contract NAV, then
the holders of the Parent capital stock as of immediately prior to the Closing
Time; or

 

(C)          With respect to any Loss by a Loss Determination because of a
breach of a representation or warranty by Gadsden or any of its Subsidiaries (as
of immediately prior to the Closing Time), then the holders of the Parent
capital stock as of immediately prior to the Closing Time.

 

(l)            Notice and Investigations Regarding Loss Determination.

 

(i)             After the Closing Time, each of the Board of Directors of Parent
and the Parent Post Transaction Committee shall review the business information
regarding Parent and its Subsidiaries to determine if there is a Loss
Determination in accordance with the procedures adopted by the Board of
Directors of Parent, on the one hand, and the Parent Post Transaction Committee,
on the other; provided, that the Board of Directors of Parent and the Parent
Post Transaction Committee shall meet in person or by teleconference not less
than quarterly to review any questions and request any additional information
reasonably required to make a prudent and informed analysis if there is a Loss
Determination. Parent shall cooperate and provide information reasonably
requested by the Parent Post Transaction Committee, including the opportunity to
meet (in person or by teleconference) the officers and directors of Parent (and
any of its Subsidiaries) and its professional advisers, including its auditors
and other financial or accounting consultants. Parent shall authorize its
counsel to meet with (in person or by teleconference) the Parent Post
Transaction Committee to discuss the facts and circumstances that are related to
any event (including an allegation) of a Loss Determination, subject to
reasonable confidentiality and non-disclosure obligations.

 



57



 

(ii)             The Board of Directors of Parent and the Parent Post
Transaction Committee shall in good faith cooperate with each other with respect
to making a Loss Determination. If either the Board of Directors of Parent or
the Parent Post Transaction Committee makes a Loss Determination, then such
Person shall provide a notice to the other of such Loss Determination providing
the reasons underlying the Loss Determination in reasonable detail. Any such
notice shall be provided on or prior to 60 days after the date that, on the
basis of the facts provided to the Board of Directors of Parent or the Parent
Post Transaction Committee, a reasonably prudent executive would make a Loss
Determination.

 

(m)          Loss Threshold. Notwithstanding any provision of Section 8.1 or
Section 8.2 to the contrary (other than Section 8.2(b)), no Loss shall be
determined until the aggregate amount of Losses claimed in good faith by the
Board of Directors of Parent, on the one hand, or the Parent Post Transaction
Committee, on the other, exceeds $100,000, it being acknowledged that from and
after such threshold, all Losses shall be subject to adjustment under Section
8.1 and Section 8.2.

 

(n)          Limitation on Duty. Parent acknowledges that certain executives and
directors of Gadsden may become officers or directors of Parent or any of its
Subsidiaries. Each such individual shall not have any obligation to take a
position that is favorable to Parent in connection with any dispute as to the
amount of a Loss or any Loss Determination and may advocate the position that is
favorable to the stockholders of Gadsden or partners in the OPCO.

 

(o)          Payment of Losses. After the amount of a Loss has been determined
under the provisions of this Section 8.2 or Section 8.1 or otherwise under the
terms of this Agreement, the amount of the Loss will be paid by issuing
additional shares of Parent Common Stock to the Loss Stakeholders (as of record
as of the Closing Time) as provided in this Section 8.2(o)):

 

(i)          If the Parent Board of Directors determines that the amount of the
Loss will be paid in cash, then such amount shall be paid by check payable to
the order of the applicable Loss Stakeholders;

 

(ii)          If the Parent Board of Directors does not determine that the
amount of the Loss will be paid in cash, then such amount shall be paid by
Parent issuing and delivering Loss Shares with an aggregate fair value equal to
the amount of the Loss to the Loss Stakeholders.

 

(iii)          For the purposes of this Agreement, the term “Loss Shares” shall
mean Parent Common Stock with a fair value per share that is equal to the Deemed
NAV of Parent per share, immediately after the Closing Time, which shall be the
Final Combined Value; provided, that if Parent does not have a sufficient number
of authorized and unreserved shares of Parent Common Stock, then Parent shall
take such action as may be necessary in order to amend its articles of
incorporation to increase its authorized common stock such that there will be
sufficient authorized common stock available for Parent to issue the Loss Shares
hereunder or use its authorized and unissued preferred stock.




58



 

Section 8.3      Parent Post Transaction Committee Expenses.

 

After the Closing Date, Parent shall fund the reasonable out of pocket costs,
fees and expenses of the Parent Post Transaction Committee incurred in
connection with the evaluation of any Loss Determination during the Loss
Estimate Review Period, and thereafter, until the amount of the Loss and the
underlying claims are resolved in accordance with this Article VIII and
compensate the members of the Parent Post Transaction Committee an aggregate
amount equal to $20,000 per calendar month, pro-rated for any partial calendar
month; provided, that the aggregate amount that Parent shall fund or otherwise
provide is $250,000.

 

ARTICLE IX. GENERAL PROVISIONS

 

Section 9.1          Notices.

 

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing (and also made orally if so required pursuant to
any Section of the Agreement) and shall be deemed given if delivered personally,
sent by overnight courier (providing proof of delivery) to the parties or sent
by facsimile (providing confirmation of transmission) at the following addresses
or telecopy numbers (or at such other address or facsimile number for a party as
shall be specified by like notice):

 

(a)if to Parent, to

 

FC Global Realty Incorporated

2300 Computer Avenue

Building G

Willow Grove, PA 19090

Attention: Michael R. Stewart, Chief Executive Officer

Facsimile: 215-657-5161

 

with a copy (which copy shall not constitute notice) to:

 

Bevilacqua PLLC

1050 Connecticut Avenue NW Suite 500

Washington, DC 20036

Attention: Louis A. Bevilacqua

Facsimile: 202-869-0889

 

(b)if to Gadsden, to

 

Gadsden Growth Properties, Inc.

15150 N. Hayden Road

Suite 220

Scottsdale, AZ 85260

Attention: John Hartman, Chief Executive Officer

 

59

 

 

with a copy (which copy shall not constitute notice) to:

 

Allegaert Berger & Vogel LLP

111 Broadway, 20th Floor

New York, New York 10006

Attention: Richard Morris

Facsimile: (212) 571-0555

 

Section 9.2          Interpretation.

 

When a reference is made in this Agreement to an Article or a Section, such
reference shall be to an Article or a Section of this Agreement unless otherwise
indicated The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation” The words “hereof”, “herein” and “hereby” refer
to this Agreement Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.

 

Section 9.3          Specific Performance.

 

The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not to be performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof in addition to any other remedies at law or in equity.

 

Section 9.4          Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties
Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes At the request of any party, the parties will confirm
facsimile transmission by signing a duplicate original document.

 

Section 9.5          Entire Agreement; No Third-Party Beneficiaries.

 

This Agreement, and the Confidentiality Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter of this
Agreement. Except for the rights of other Persons that are expressly provided in
this Agreement, the rights and benefits of this Agreement are not for the
benefit of any Person that is not a party to this Agreement.

 

60

 

 

Section 9.6          Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF MARYLAND, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.

 

Section 9.7          Assignment.

 

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned or delegated, in whole or in part, by operation
of law or otherwise by any of the parties without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

Section 9.8          Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other Governmental Entity to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

Section 9.9          Exhibits; Disclosure Letter.

 

The Exhibits referred to herein and the Gadsden Disclosure Letter and the Parent
Disclosure Letter, and all exhibits or attachments hereto or thereto, are
intended to be and hereby are specifically made a part of this Agreement Any
matter set forth in any section or subsection of the Gadsden Disclosure Letter
or the Parent Disclosure Letter shall be deemed to be a disclosure for all
purposes of this Agreement and all other sections or subsections of the Gadsden
Disclosure Letter or the Parent Disclosure Letter to the extent it is readily
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections or subsections, but shall expressly not be deemed to
constitute an admission by Gadsden or any Gadsden Subsidiary, or Parent or any
Parent Subsidiary, as the case may be, or otherwise imply, that any such matter
rises to the level of a Gadsden Material Adverse Effect, or a Parent Material
Adverse Effect, or is otherwise material for purposes of this Agreement or the
Gadsden Disclosure Letter or the Parent Disclosure Letter.

 

Section 9.10        Mutual Drafting.

 

This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
this Agreement to be drafted.

 

61

 

 

Section 9.11        Jurisdiction; Venue.

 

THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF MARYLAND AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF MARYLAND SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT
OF THE PROVISIONS OF THIS AGREEMENT AND OF THE DOCUMENTS REFERRED TO IN THIS
AGREEMENT, AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT, THAT IT IS
NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE
APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN
OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH
RESPECT TO SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED SOLELY IN
SUCH A MARYLAND STATE OR FEDERAL COURT THE PARTIES HEREBY CONSENT TO AND GRANT
ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION
8.2 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY APPLICABLE LAWS, SHALL BE
VALID AND SUFFICIENT SERVICE THEREOF.

 

Section 9.12        Waiver of Trial by Jury.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
IN THIS SECTION 9.12.

 

ARTICLE X. CERTAIN DEFINITIONS

 

Section 10.1        Specified Capitalized Terms.

 

For purposes of this Agreement:

 

“Affiliate” of any Person has the meaning assigned thereto by Rule 12b-2 under
the Exchange Act.

 

62

 

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to be closed.

 

“Carve Out Activity” means any of the transactions or events listed on Section
4.2 of the Gadsden Disclosure Letter or Parent Disclosure, as applicable.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under section 302 of ERISA, (iii) under sections 412 and 4971 of the
Code, and (iv) as a result of a failure to comply with the continuation coverage
requirements of section 601 et seq. of ERISA and section 4980B of the Code.

 

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity that was, at the relevant time, required to be aggregated with such
other entity, trade or business under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

 

“Exclusivity Period” means the period commencing on the date of this Agreement
and expiring on the date that is 45 days after such date, or such longer period
as agreed by Parent and Gadsden in writing, which may for this purpose be by an
electronic mail message.

 

“Gadsden Series A Preferred Shares” means the 7% Series A Cumulative Convertible
Perpetual Preferred Stock, par value $0.01 per share, of Gadsden.

 

“Gadsden Series B Preferred Shares” means the Series B Non-Voting Convertible
Preferred Stock, par value $0.01 per share, of Gadsden.

 

“Gadsden Series C Preferred Shares” means the 10% Series C Cumulative
Convertible Preferred Stock, par value $0.01 per share, of Gadsden.

 

“Knowledge” or any similar expression, means with respect to a Person (or any of
its Subsidiaries) the actual knowledge of such Person’s CEO, President, General
Counsel, Chief Operating Officer or Chief Administrative Officer or any person
serving on such Person’s board of directors.

 

“Law” means any federal, state or local or foreign statute, law, regulation,
permit, license, approval, authorization, rule, ordinance or code of any
Governmental Entity, including any judicial or administrative interpretation
thereof.

 

“Liabilities” means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, including those
arising under any Law, those arising under any contract, agreement, commitment,
instrument, permit, license, franchise or undertaking and those arising as a
result of any act or omission.

 

63

 

 

“Material Adverse Effect” with respect to any specified Person, means, with
respect to such Person or any of its Subsidiaries, any change, event, effect or
set of circumstances that, when taken together with all other adverse changes,
events, effects, or set of circumstances that have occurred, is or is reasonably
likely to (x) be materially adverse to the business, operations, properties,
financial condition, or assets of such Person and its Subsidiaries, taken as a
whole; except for any such change, event, effect or set of circumstances
resulting from (i) changes in political, economic or business conditions
(including the commencement, continuation or escalation of a war, material armed
hostilities or other material international or national calamity or acts of
terrorism or earthquakes, hurricanes, other natural disasters or acts of God)
affecting the business or industry in which such Person operates, except to the
extent that such changes in political, economic or business conditions have a
materially disproportionate adverse effect on such Person relative to other
similarly situated participants, (ii) changes, after the date hereof, in
financial and capital market conditions generally, (iii) changes, after the date
hereof, in Laws of general applicability or interpretations thereof by courts or
Governmental Entities, (iv) changes, after the date hereof, in GAAP applicable
to the business or industry in which such Person operates generally, or (v) the
announcement or performance of the transactions contemplated hereby or the
consummation of the transactions contemplated hereby or (y) that has a material
adverse effect on the ability of such Person to timely consummate the Stock
Transaction and the other transactions contemplated. The terms “Gadsden Material
Adverse Effect” and “Parent Material Adverse Effect” shall have a correlative
meaning to the term “Material Adverse Effect”.

 

“Material Contracts” means with respect to any specified Person: (i) any loan
agreement, letter of credit, indenture, note, bond, debenture, mortgage or any
other document, agreement or instrument evidencing a capitalized lease
obligation or other indebtedness to any Person, or any guaranty thereof, in
excess of $50,000 (excluding letters of credit, performance bonds or guaranties
entered into in the ordinary course of business), (ii) any contracts entered
into by Gadsden or any Gadsden Subsidiary that, by its terms, is not terminable
within one year (without termination fee or penalty) or that may result in total
payments by the specified Person in excess of $50,000 with respect to Gadsden or
$50,000 with respect to Parent, other than any agreements with respect to Joint
Ventures, any leases with respect to any property of such Person, any
development or construction contracts or, in each case, any related or ancillary
agreement), (iii) any other agreements filed or required to be filed as exhibits
pursuant to Item 601(b)(10) of Regulation S-K of Title 17, Part 229 of the Code
of Federal Regulations (assuming such Person is subject to the Exchange Act for
such purposes), (iv) any interest rate cap, interest rate collar, interest rate
swap, currency hedging transaction and any other agreement relating to a similar
transaction to which such Person is a party or an obligor with respect thereto,
(v) any partnership or joint venture agreement with any third parties and (vi)
any agreement, commitment, instrument or obligation of a type of a Restricted
Covenant Agreement.

 

“Order” means any award, judgment, injunction, consent, ruling, decree or order
(whether temporary, preliminary or permanent) issued, adopted, granted, awarded
or entered by any Governmental Entity or private arbitrator of competent
jurisdiction.

 

“Parent Series A Stock” means the shares of preferred stock that will be
authorized in accordance with the Parent Charter that have terms mutatis
mutandis to the Gadsden Series A Preferred Shares.

 

“Parent Series B Stock” means the shares of preferred stock that will be
authorized in accordance with the Parent Charter that have terms mutatis
mutandis to the Gadsden Series B Preferred Shares.

 

64

 

 

“Parent Series C Stock” means the shares of preferred stock that will be
authorized in accordance with the Parent Charter that have terms mutatis
mutandis to the Gadsden Series C Preferred Shares.

 

“Permitted Issuances” means the following: (i) with respect to any issuances of
any securities of Gadsden: (a) in respect of the conversion or exchange of
Convertible Senior Notes or other outstanding indebtedness, any series of its
preferred stock, or any Class B OPCO Units; and (b) any issuance in connection
with the acquisition of any real estate investment; and (ii) with respect to any
party, pursuant to the terms of any Gadsden Award or awards of Parent Common
Stock or any issuance of any shares of capital stock for cash consideration at
the fair value of such security.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

 

“Restricted Covenant Agreement” means an agreement that restricts a specified
Person with respect to competition or solicitation of clients, customers,
employees, consultants or any similar Person or restricts the conduct of
business in any material way other than customary confidentiality and
non-disclosure agreements.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which (i) such Person, or its
Subsidiary, is the general partner, managing manager or similar controlling
Person or (ii) such Person (either directly or through or together with another
Subsidiary of such Person) owns more than 50% of the capital stock, voting
securities or ownership or equity interest or value of such corporation,
partnership, limited liability company, joint venture or other legal entity. In
the case of Parent, the term Subsidiary shall not include Gramercy Capital Corp.
and its Subsidiaries.

 

“Tax Protection Agreement” means any agreement, oral or written, to which the
specified Person is a party and pursuant to which: (i) any liability to the
holders of the limited partnership interests or limited liability company
interests of any subsidiary of such Person that may arise relating to Taxes,
whether or not as a result of the consummation of the transactions contemplated
by this Agreement; (ii) in connection with the deferral of income Taxes of a
holder of such limited partnership interests or limited liability company
interests, that such Person has agreed to (A) maintain a minimum level of debt
or continue a particular debt or (B) retain or not dispose of assets for a
period of time that has not since expired; or (iii) limited partners of any
limited partnership interests or limited liability company interest of a
Subsidiary of such Person have guaranteed or otherwise assumed, directly or
indirectly, debt of OPCO or are offered the opportunity to do so.

 

“Tax Return” means any return, report, declaration, statement or other
information required to be supplied to any taxing authority.

 

“Tax” or “Taxes” means any U.S. federal, state, local and foreign taxes and
similar governmental charges (together with any interest, penalties, or
additions thereto), including, without limitation, income, gross receipts,
license, withholding, property, recording, stamp, sales, use, franchise,
employment, payroll, excise, environmental, value added, or gains taxes.

 

65

 

 

Section 10.2        Index of Other Defined Terms.

 

Each of the following additional terms is defined in the Section set forth
opposite such term:

 

Acquired Assets 5.10(a)   Gadsden Leases 3.1(o)(viii) Agreement Preamble  
Gadsden Permits 3.1(i) Arbitration Award 8.2(g)   Gadsden Property 3.1(o)(i)
Award 3.1(c)(ii)   Gadsden Specified Account 1.1(a)(i) Break-Up Fee 7.2(d)  
Gadsden Stockholder Approval 3.1(q) Capital Budget 4.2(a)(iii)(D)   Gadsden
Stockholder Meeting 3.1(d)(i) Class A OPCO Units 2.3   Gadsden Preamble Class B
OPCO Units 2.3   Hazardous Materials 3.1(n)(i) Closing Date 2.1   Holdback
Shares 1.1(a)(i) Closing Time 2.1   Indemnified Party 5.9(a) Closing 2.1  
Indemnitor 5.9(a) Competing Transaction 5.5(c)   Joint Ventures 3.1(b)
Confidentiality Agreement 5.2(b)   Liens 3.1(b) Contract NAV 5.10(a)   Loss
Determination 8.2(k)(v) Convertible Right 3.1(c)(iii)(D)   Loss Estimate Review
Period 8.1(c)(i) Covered Gadsden Disclosure 3.1   Loss Estimate 8.1(c)(i)
Covered Parent SEC Disclosure 3.2   Loss Shares 8.2(o)(iii) Deemed NAV 5.10(e)  
Loss Stakeholders 8.2(k)(vi) Earliest Initiation Date 8.2(d)   Loss 8.2(k)(iv)
Employment Agreement 5.14(b)   Mediation Period 8.1(c)(iv) Encumbrances
3.1(o)(ii)   Merger Recitals Environmental Laws 3.1(n)(i)   Merger Agreement
Recitals ERISA 3.1(l)(i)   NAV Excess Shortfall Amount 5.10(d)(ii) Exchange Act
3.1(e)(i)   NAV Shortfall Amount 5.10(d) Final Loss Amount 8.2(k)(iii)   OPCO
Agreement 2.3 Final Combined Value 5.10(a)   OPCO Units 3.1(c)(i) Final Gadsden
NAV 5.10(a)   OPCO 1.2(i) Final Parent FV 5.10(a)   Parent Balance Sheet 3.2(e)
Final Ratio of Gadsden 5.10(a)(i)   Parent Bylaws 3.2(i) GAAP 3.1(e)(ii)  
Parent Charter 3.2(i) Gadsden Balance Sheet 3.1(e)(ii)   Parent Common Stock
1.1(a) Gadsden Bylaws 3.1(a)   Parent Disclosure Letter 3.2 Gadsden Charter
3.1(a)   Parent Employee Benefit Plans 3.2(m)(i) Gadsden Collective Bargaining  
  Parent Leases 3.2(p)(viii) Agreements 3.1(m)   Parent Majority Holders
8.2(k)(ii) Gadsden Assets 5.10(a)   Parent Permits 3.2(j) Gadsden Disclosure
Letter 3.1   Parent Post Transaction Committee 8.2(k)(i) Gadsden Employee
Benefit Plan 3.1(l)(i)   Parent Property 3.2(p)(i)

 

66

 

 

Parent SEC Documents 3.2(e) Parent Securities 1.1(a) Parent Preamble Permitted
Expenditures 4.2(a)(iii)(D) Recommendation 5.1(b) Registration Statement
Recitals Roseville 3.1(f) Scheduled Investments 5.10(a) SEC Recitals Securities
Act Recitals Stock Transaction Recitals Superior Competing Transaction 5.5(d)
Superior Notice 5.6(b)(i) Takeover Statute 3.1(t) Termination Date 7.1(b)
Transaction 8K Recitals Transfer and Gains Taxes 5.4

 

67

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

  FC GLOBAL REALTY INCORPORATED         By:  /s/ Michael R. Stewart   Name:
Michael R. Stewart   Title: Chief Executive Officer

 

  GADSDEN GROWTH PROPERTIES, INC.         By:  /s/ John Hartman   Name: John
Hartman   Title: Chief Executive Officer

 

 